Exhibit 10.1
 
ASSISTANCE AGREEMENT


1. Award No.
 
2. Modification No.
 
3. Effective Date
 
4. CFDA No.
             
DE-EE0005501
     
09/30/2011
 
81.086

 
5. Awarded To
 
6. Sponsoring Office
 
7. Period of Performance
         
ELECTRIC TRANSPORTATION ENGINEERING CORPORAT
 
U.S. DOE/NETL
 
10/01/2011
Attn: KEVIN MORROW
 
Morgantown Campus
 
through
430 SOUTH 2ND AVENUE
 
3610 Collins Ferry Road
 
01/31/2013
PHOENIX AZ 850032418
 
PO Box 880
       
Morgantown WV 26507-0880
   

 
8. Type of Agreement
 
9. Authority
 
10. Purchase Request or Funding Document No.
         
o  Grant
 
See Page 2
 
11EE006971
x Cooperative Agreement
       
o  Other
  
 
  
 

 
11. Remittance Address
 
12. Total Amount
 
13. Funds Obligated
         
ELECTRIC TRANSPORTATION ENGINEERING CORPORAT
 
Govt. Share 
:   $26,400,000.00  
This action 
:   $3,000,000.00
Attn: KEVIN MORROW
           
430 SOUTH 2ND AVENUE
 
Cost Share
:   $6,688,218.00  
Total
:   $3,000,000.00
PHOENIX AZ 850032418
               
Total
:   $33,088,218.00      

 
14. Principal Investigator
 
15. Program Manager
 
16. Administrator
         
Donald Karner
 
John J. Conley
 
U.S. DOE/NETL
dkarner@ecotality.com
 
Phone: 304-285-2023
 
Morgantown Campus
       
3610 Collins Ferry Road
       
PO Box 880
 
  
 
  
Morgantown WV 26507-0880

 
17. Submit Payment Requests To
 
18. Paying Office
 
19. Submit Reports To
         
OR for NETL (Morgantown)
 
OR for NETL (Morgantown)
 
See Attachment 3
U.S. Department of Energy
 
U.S. Department of Energy
 
Reporting Requirements
Oak Ridge Financial Service Center
 
Oak Ridge Financial Service Center
 
Checklist
P.O. Box 4787
 
P.O. Box 4787
   
Oak Ridge TN 37831
 
Oak Ridge TN 37831
   

 
20. Accounting and Appropriation Data
 
See Schedule
 
21. Research Title and/or Description of Project
 
ADVANCED VEHICLE TESTING AND EVALUATION

 
For the Recipient
 
For the United States of America
     
22. Signature of Person Authorized to Sign
 
25. Signature of Grants/Agreements Officer
         
Signature on File
     
23. Name and Title
 
24. Date Signed
 
26. Name of Officer
 
27. Date Signed
               
  
 
  
Keith L. Carrington
  
09/30/2011

 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
PAGE
OF
     
DE-EE0005501
2
14

 
NAME OF OFFEROR OR CONTRACTOR
 
ELECTRIC TRANSPORTATION ENGINEERING CORPORATION

 
ITEM NO.
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
(A)
 
(B)
 
(C)
 
(D)
 
(E)
 
(F)
                         
DUNS Number: 072800860
                   
DOE Award Administrator:  Kelly McDonald,
                   
kelly.mcdonald@netl.doe.gov, 304-285-4113
                                         
Recipient Business Point of Contact:  Donald
                   
Karner, dkarner@ecotality.com, 602-345-9000
                                         
Additional Authorities:  PL 95-91 DOE
                   
Organization Act and PL 109-58 Energy Policy Act
                   
2005
                                         
Budget Period: 10/01/2011 - 01/31/2013
                   
Project Period:  09/30/2011 - 09/30/2016
                   
ASAP: NO: STD IMMEDIATE Extent Competed: COMPETED
                   
Davis-Bacon Act: NO PI: Donald Karner
                   
Fund: 05450 Appr Year: 2011 Allottee: 31 Report
                   
Entity: 220520 Object Class: 25500 Program:
                   
1005556 Project: 0000000 WFO: 0000000 Local Use:
                   
0000000
                                                                               
                                                                               
                                                                               
                                                                               
                                                                       
  
 
  
 
  
 
  
 
  
JULY 2004

 
 
 

--------------------------------------------------------------------------------

 
 


SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS
4
RESOLUTION OF CONFLICTING CONDITIONS
4
NETL SPECIAL TERMS AND CONDITIONS
4
AWARD AGREEMENT TERMS AND CONDITIONS
4
AWARD PROJECT PERIOD AND BUDGET PERIODS
5
PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDOR INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)
5
INCREMENTAL FUNDING AND MAXIMUM OBLIGATION - DIFFERENT BUDGET PERIOD AND PROJECT
PERIOD
6
COST SHARING FFRDC'S NOT INVOLVED
6
REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS
6
USE OF PROGRAM INCOME - ADDITION
6
STATEMENT OF FEDERAL STEWARDSHIP
7
STATEMENT OF SUBSTANTIAL INVOLVEMENT
7
SITE VISITS
8
REPORTING REQUIREMENTS
8
PUBLICATIONS
8
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
8
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION
8
NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD
9
CONTINUATION APPLICATION AND FUNDING - AWARDS UNDER 10 CFR 600
10
LOBBYING RESTRICTIONS
10
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS — SENSE OF
CONGRESS
10
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP
10
PERFORMANCE OF WORK IN UNITED STATES
11
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS
11
REPORTING SUBAWARDS AND EXECUTIVE COMPENSATION
11
CENTRAL CONTRACT REGISTRATION AND UNIVERSAL IDENTIFIER REQUIREMENTS
13
FINAL INCURRED COST AUDIT
14
PROPERTY
14

 
 
Page 3 of 14

--------------------------------------------------------------------------------

 


SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS


RESOLUTION OF CONFLICTING CONDITIONS


Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.


NETL SPECIAL TERMS AND CONDITIONS


CONDITIONS ON AWARD


Notwithstanding any other Term and Condition of this cooperative agreement, the
following provisions constitute Conditions on Award applicable to this
agreement.  The period of time established to resolve all Conditions on Award is
referred to as the “definitization period.”  DOE reserves the right to
unilaterally deobligate the full amount of funds obligated in the event the
Conditions on Award are not satisfied and the Project is terminated.


A.
Total Estimated Project Costs/Payment of Costs



The Total Estimated Project Costs are based on the Recipient’s budget
application dated February 28, 2011, and revised September 26, 2011.  DOE has
not yet agreed to Recipient’s estimate.   All costs are subject to
definitization no later than December 31, 2011.  If the parties cannot mutually
agree to final estimated Project cost, either party may declare the award
terminated by mutual agreement of the parties upon written notice to the other
party.


Until such time as DOE approves the Total Estimated Project Costs, with such
approval issued through a amendment to the cooperative agreement, DOE will not
reimburse Recipient for any costs incurred under the project.  Recipient may
incur costs at its own risk subject to later reimbursement by DOE in the event
this condition is satisfied and the costs are determined allowable under the
applicable cost principles.


B.
Advance Understanding on Intellectual Property



The Parties must agree on the following lists that can be inserted into
Attachment 1 – Intellectual Property Provisions:


 
1.
a publicly releasable list of protected data;



In the event the Recipient is not showing a good faith effort to mutually agree
on this data list no later than December 31, 2011, the word "none" may be
inserted for bullet 1.


The agreed-to listings of data will be incorporated into the cooperative
agreement through an amendment signed by the DOE Contracting Officer. 
 
AWARD AGREEMENT TERMS AND CONDITIONS


This award/agreement consists of the Grant and Cooperative Agreement cover page,
plus the following:
a.           Special terms and conditions.
b.           Attachments:
Attachment No.
 
Title
1
 
Intellectual Property Provisions
2
 
Statement of Project Objectives
3
 
Federal Assistance Reporting Checklist
4
 
Budget Pages

c.           Applicable program regulations.
 
 
Page 4 of 14

--------------------------------------------------------------------------------

 

 


d.           DOE Assistance Regulations, 10 CFR 600 at
http://ecfr.gpoaccess.gov.
e.           If the award is for research and to a university or non-profit, the
Research Terms & Conditions and the DOE Agency Specific Requirements at
http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp.
f.            Application/proposal dated February 28, 2011, and revised
September 26, 2011, as approved by DOE.
g.           National Policy Assurances to Be Incorporated as Award Terms in
effect on date of award at
http://energy.gov/management/downloads/national-policy-assurances-be-incorporated-award-terms


AWARD PROJECT PERIOD AND BUDGET PERIODS


The Project Period for this award is October 1, 2011 through September 30, 2016
consisting of the following Budget Periods.


Budget Period
 
Start Date
 
End Date
1
 
10/01/2011
 
01/31/2013
2
 
02/01/2013
 
01/31/2014
3
 
02/01/2014
 
01/31/2015
4
 
02/01/2015
 
01/31/2016
5
 
02/01/2016
 
09/30/2016



PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDOR INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)


a.           Method of Payment.  Payment will be made by reimbursement through
ACH.


b.           Requesting Reimbursement.  Requests for reimbursements must be made
electronically through Department of Energy's Oak Ridge Financial Service Center
(ORFSC) VIPERS.  To access and use VIPERS, you must enroll at
https://finweb.oro.doe.gov/vipers.htm.  Detailed instructions on how to enroll
are provided on the web site.


For non-construction awards, you must submit a Standard Form (SF) 270, "Request
for Advance or Reimbursement" at https://finweb.oro.doe.gov/vipers.htm and
attach a file containing appropriate supporting documentation.  The file
attachment must show the total federal share claimed on the SF 270, the
non-federal share claimed for the billing period if cost sharing is required,
and cumulative expenditures to date (both Federal and non-Federal) for each of
the following categories: salaries/wages and fringe benefits; equipment; travel;
participant/training support costs, if any; other direct costs, including
subawards/contracts; and indirect costs.  For construction awards, you must
submit a SF 271, "Outlay Report and Request for Reimbursement for Construction
Programs," through VIPERS.


c.           Timing of submittals.  Submittal of the SF 270 or SF 271 should
coincide with your normal billing pattern, but not more frequently than every
two weeks.  Requests for reimbursement must be limited to the amount of
disbursements made during the billing period for the federal share of direct
project costs and the proportionate share of any allowable indirect costs
incurred during that billing period.


d.           Adjusting payment requests for available cash.  You must disburse
any funds that are available from repayments to and interest earned on a
revolving fund, program income, rebates, refunds, contract settlements, audit
recoveries, credits, discounts, and interest earned on any of those funds before
requesting additional cash payments from DOE/NNSA.


e.           Payments.  The DOE approving official will approve the invoice as
soon as practicable but not later than 30 days after your request is received,
unless the billing is improper.  Upon receipt of an invoice payment
authorization from the DOE approving official, the ORFSC will disburse payment
to you.  You may check the status of your payments at the VIPER web site.  All
payments are made by electronic funds transfer to the bank account identified on
the ACH Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.


 
Page 5 of 14

--------------------------------------------------------------------------------

 


INCREMENTAL FUNDING AND MAXIMUM OBLIGATION - DIFFERENT BUDGET PERIOD AND PROJECT
PERIOD


If at any time during the award a budget period is funded on an incremental
basis, the maximum obligation of the DOE/NNSA is limited to the amount shown on
the Assistance Agreement Face Page. You are not obligated to continue
performance of the project beyond the total amount obligated and your pro rata
share of the project costs, if cost sharing is required.  Subject to the
availability of additional funds, DOE anticipates obligating the total estimated
amount for the current budget period.


COST SHARING FFRDC'S NOT INVOLVED


a.           Total Estimated Project Cost is the sum of the Government share and
Recipient share of the estimated project costs.  The Recipient's cost share must
come from non-Federal sources unless otherwise allowed by law.  By accepting
federal funds under this award, you agree that you are liable for your
percentage share of total allowable project costs, on a budget period basis,
even if the project is terminated early or is not funded to its completion. 
This cost is shared as follows:


Budget
Period
No.
 
Budget
Period Start
 
Government Share $/%
   
Recipient Share $/%
   
Total Estimated Cost*
 
1
 
10/01/2011
  $ 6,351,698 / 80.00 %   $ 1,587,924 / 20.00 %   $ 7,939,622 / 100.00 %
2
 
02/01/2013
  $ 5,432,329 / 80.00 %   $ 1,358,082 / 20.00 %   $ 6,790,411 / 100.00 %
3
 
02/01/2014
  $ 5,419,280 / 80.00 %   $ 1,354,820 / 20.00 %   $ 6,774,100 / 100.00 %
4
 
02/01/2015
  $ 5,261,366 / 80.00 %   $ 1,315,341 / 20.00 %   $ 6,576,707 / 100.00 %
5
 
02/01/2016
  $ 3,935,328 / 78.59 %   $ 1,072,050 / 21.40 %   $ 5,007,378 / 100.00 %
Total Project
  $ 26,400,000 / 79.79 %   $ 6,688,218 / 20.21 %   $ 33,088,218 / 100.00 %

*These costs reflect estimated costs only and are subject to negotiation.


b.           If you discover that you may be unable to provide cost sharing of
at least the amount identified in paragraph a of this term, you should
immediately provide written notification to the DOE Award Administrator
indicating whether you will continue or phase out the project.  If you plan to
continue the project, the notification must describe how replacement cost
sharing will be secured.


c.           You must maintain records of all project costs that you claim as
cost sharing, including in-kind costs, as well as records of costs to be paid by
DOE/NNSA.  Such records are subject to audit.


d.           Failure to provide the cost sharing required by this term may
result in the subsequent recovery by DOE/NNSA of some or all the funds provided
under the award.


REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS


a.           If actual allowable indirect costs are less than those budgeted and
funded under the award, you may use the difference to pay additional allowable
direct costs during the project period.  If at the completion of the award the
Government's share of total allowable costs (i.e., direct and indirect), is less
than the total costs reimbursed, you must refund the difference.


b.           Recipients are expected to manage their indirect costs.  DOE will
not amend an award solely to provide additional funds for changes in indirect
cost rates.  DOE recognizes that the inability to obtain full reimbursement for
indirect costs means the recipient must absorb the underrecovery.  Such
underrecovery may be allocated as part of the organization's required cost
sharing.


USE OF PROGRAM INCOME - ADDITION


If you earn program income during the project period as a result of this award,
you may add the program income to the funds committed to the award and use it to
further eligible project objectives.


 
Page 6 of 14

--------------------------------------------------------------------------------

 


STATEMENT OF FEDERAL STEWARDSHIP


DOE/NNSA will exercise normal Federal stewardship in overseeing the project
activities performed under this award.  Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.


STATEMENT OF SUBSTANTIAL INVOLVEMENT
 
RECIPIENT'S RESPONSIBILITIES.  The Recipient is responsible for:
 
Performing the activities supported by this award, including providing the
required personnel, facilities, equipment, supplies and services;
 
Defining approaches and plans, submitting the plans to the DOE Project Officer
for review, and incorporating DOE comments;
 
Managing and conducting the project activities;
 
Providing all deliverables specified in the award on a timely basis;
 
Participating in all briefings specified in the award Statement of Project
Objectives and attending and reporting project status at program/project review
meetings as deemed necessary by the DOE Project Officer;
 
Submitting technical reports to the DOE Project Officer and incorporating DOE
comments; and;
 
Presenting the project results at appropriate technical conferences or meetings
as directed by the DOE Project Officer.
 
DOE RESPONSIBILITIES.  DOE is responsible for:
 
Reviewing in a timely manner project plans, including technology transfer plans,
and recommending alternate approaches to the work effort if the plans do not
address critical programmatic issues;
 
Collaborating on future testing plans and priorities;
 
Reviewing in a timely manner, technical reports and other deliverables and
providing comments to the Recipient;
 
Conducting project and program review meetings to ensure adequate progress and
that the work accomplishes the program and project objectives.  Recommending
alternate approaches to work or shifting work emphasis, if needed;
 
Review of Continuation Application materials and concurrence for continuation
into subsequent budget periods;
 
Promoting and facilitating technology transfer activities, including
disseminating program results through presentations and publications;
 
Serving as scientific/technical liaison between awardees and other program or
industry staff.
 
 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
SITE VISITS


DOE/NNSA's authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required.  You must provide, and
must require your subrecipients to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties.  All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.


REPORTING REQUIREMENTS


a.           Requirements.  The reporting requirements for this award are
identified on the Federal Assistance Reporting Checklist, DOE F 4600.2, attached
to this award.  Failure to comply with these reporting requirements is
considered a material noncompliance with the terms of the award.  Noncompliance
may result in withholding of future payments, suspension, or termination of the
current award, and withholding of future awards.  A willful failure to perform,
a history of failure to perform, or unsatisfactory performance of this and/or
other financial assistance awards, may also result in a debarment action to
preclude future awards by Federal agencies.


b.           Dissemination of scientific/technical reports. 
Scientific/technical reports submitted under this award will be disseminated on
the Internet via the DOE Information Bridge (www.osti.gov/bridge), unless the
report contains patentable material, protected data, or SBIR/STTR data. 
Citations for journal articles produced under the award will appear on the DOE
Energy Citations Database (www.osti.gov/energycitations).


c.           Restrictions. Reports submitted to the DOE Information Bridge must
not contain any Protected Personal Identifiable Information (PII), limited
rights data (proprietary data), classified information, information subject to
export control classification, or other information not subject to release.


PUBLICATIONS


a.           You are encouraged to publish or otherwise make publicly available
the results of the work conducted under the award.


b.           An acknowledgment of Federal support and a disclaimer must appear
in the publication of any material, whether copyrighted or not, based on or
developed under this project, as follows:


Acknowledgment:  "This material is based upon work supported by the Department
of Energy under Award Number(s) DE-EE0005501."


Disclaimer:  "This report was prepared as an account of work sponsored by an
agency of the United States Government.  Neither the United States Government
nor any agency thereof, nor any of their employees, makes any warranty, express
or implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned
rights.  Reference herein to any specific commercial product, process, or
service by trade name, trademark, manufacturer, or otherwise does not
necessarily constitute or imply its endorsement, recommendation, or favoring by
the United States Government or any agency thereof.  The views and opinions of
authors expressed herein do not necessarily state or reflect those of the United
States Government or any agency thereof."


FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS


You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.


INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION


a. The intellectual property provisions applicable to this award are provided as
an attachment to this award or are referenced on the Assistance Agreement Face
Page. A list of all intellectual property provisions may be found at
http://energy.gov/gc/standard-intellectual-property-ip-provisions-financial-assistance-awards.


 
Page 8 of 14

--------------------------------------------------------------------------------

 


b. Questions regarding intellectual property matters should be referred to the
DOE Award Administrator and the Patent Counsel designated as the service
provider for the DOE office that issued the award. The IP Service Providers List
is found at
http://energy.gov/sites/prod/files/gcprod/documents/DOE_IP_Counsel_for_DOE_Laboratories.pdf.
 
NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD


a.           This award is intended for unclassified, publicly releasable
research.  You will not be granted access to classified information.  DOE/NNSA
does not expect that the results of the research project will involve classified
information.  Under certain circumstances, however, a classification review of
information originated under the award may be required.  The Department may
review research work generated under this award at any time to determine if it
requires classification.


b.           Executive Order 12958 (60 Fed. Reg. 19,825 (1995)) states that
basic scientific research information not clearly related to the national
security shall not be classified. Nevertheless, some information concerning
(among other things) scientific, technological, or economic matters relating to
national security or cryptology may require classification.  If you originate
information during the course of this award that you believe requires
classification, you must promptly:


1.           Notify the DOE Project Officer and the DOE Award Administrator;


2.           Submit the information by registered mail directly to the Director,
Office of Classification and Information Control, SO-10.2; U.S. Department of
Energy; P.O. Box A; Germantown, MD 20875-0963, for classification review.


3.           Restrict access to the information to the maximum extent possible
until you are informed that the information is not classified, but no longer
than 30 days after receipt by the Director, Office of Classification and
Information Control.


c.           If you originate information concerning the production or
utilization of special nuclear material (i.e., plutonium, uranium enriched in
the isotope 233 or 235, and any other material so determined under section 51 of
the Atomic Energy Act) or nuclear energy, you must:


1.           Notify the DOE Project Officer and the DOE Award Administrator;


2.           Submit the information by registered mail directly to the Director,
Office of Classification and Information Control, SO-10.2; U.S. Department of
Energy; P. O.  Box A; Germantown, MD 20875-0963 for classification review within
180 days of the date the recipient first discovers or first has reason to
believe that the information is useful in such production or utilization; and


3.           Restrict access to the information to the maximum extent possible
until you are informed that the information is not classified, but no longer
than 90 days after receipt by the Director, Office of Classification and
Information Control.


d.           If DOE determines any of the information requires classification,
you agree that the Government may terminate the award by mutual agreement in
accordance with 10 CFR 600.25(d).  All material deemed to be classified must be
forwarded to the DOE, in a manner specified by DOE.


e.           If DOE does not respond within the specified time periods, you are
under no further obligation to restrict access to the information.


 
Page 9 of 14

--------------------------------------------------------------------------------

 


CONTINUATION APPLICATION AND FUNDING - AWARDS UNDER 10 CFR 600


a.           Continuation Application.  A continuation application is a
non-competitive application for an additional budget period within a previously
approved project period.  At least 90 days before the end of each budget period,
you must submit to the DOE Project Officer and the DOE Award Administrator your
continuation application, which includes the following information:


1.  A report on your progress towards meeting the objectives of the project,
including any significant findings, conclusions, or developments, and an
estimate of any unobligated balances remaining at the end of the budget period. 
If the remaining unobligated balance is estimated to exceed 20 percent of the
funds available for the budget period, explain why the excess funds have not
been obligated and how they will be used in the next budget period.


2.  A detailed budget and supporting justification for the upcoming budget
period if additional funds are requested, a reduction of funds is anticipated,
or a budget for the upcoming budget period was not approved at the time of award


3.  A description of your plans for the conduct of the project during the
upcoming budget period, if there are changes from the DOE approved application.
 
b.           Continuation Funding.  Continuation funding is contingent on (1)
availability of funds; (2) substantial progress towards meeting the objectives
of your approved application; (3) submittal of required reports; or (4)
compliance with the terms and conditions of the award.


LOBBYING RESTRICTIONS


By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913.  This restriction is in addition to those prescribed elsewhere in
statute and regulation.


NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS — SENSE OF
CONGRESS


It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.


INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP


a.           You shall immediately notify the DOE of the occurrence of any of
the following events: (i) you or your parent's filing of a voluntary case
seeking liquidation or reorganization under the Bankruptcy Act; (ii) your
consent to the institution of an involuntary case under the Bankruptcy Act
against you or your parent; (iii)  the filing of any similar proceeding for or
against you or your parent, or its consent to, the dissolution, winding-up or
readjustment of your debts, appointment of a receiver, conservator, trustee, or
other officer with similar powers over you, under any other applicable state or
federal law; or (iv) your insolvency due to your inability to pay your debts
generally as they become due.


b.           Such notification shall be in writing and shall:  (i) specifically
set out the details of the occurrence of an event referenced in paragraph a;
(ii) provide the facts surrounding that event; and (iii) provide the impact such
event will have on the project being funded by this award.


c.           Upon the occurrence of any of the four events described in the
first paragraph, DOE reserves the right to conduct a review of your award to
determine your compliance with the required elements of the award (including
such items as cost share, progress towards technical project objectives, and
submission of required reports).  If the DOE review determines that there are
significant deficiencies or concerns with your performance under the award, DOE
reserves the right to impose additional requirements, as needed, including (i)
change your payment method; or (ii) institute payment controls.


 
Page 10 of 14

--------------------------------------------------------------------------------

 


d.           Failure of the Recipient to comply with this term may be considered
a material noncompliance of this financial assistance award by the Contracting
Officer.


PERFORMANCE OF WORK IN UNITED STATES


The Recipient agrees that at least 75% of the direct labor cost for the project
(including subrecipient labor) shall be incurred in the United States, unless
the Recipient can demonstrate to the satisfaction of the Department of Energy
that the United States economic interest will be better served through a greater
percentage of the work being performed outside the United States.


NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS
 
This award has received a categorical exclusion (CX) for research and
development lab work restricted to permitted indoor research facilities and lab
settings.  This CX is invalid for any type of outdoor or other activities
outside of a closed lab settings.  You are prohibited from taking any action to
change the project objectives without the prior written authorization of the
Contracting Officer.  If changes to the scope or objective of this project  is
needed, please contact the DOE Program Manager identified in Block 15 of the
assistance agreement cover page to re-initiate the NEPA process.
 
REPORTING SUBAWARDS AND EXECUTIVE COMPENSATION


a. Reporting of first-tier subawards.


1. Applicability. Unless you are exempt as provided in paragraph d. of this
award term, you must report each action that obligates $25,000 or more in
Federal funds that does not include Recovery funds (as defined in section
1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111-5)
for a subaward to an entity (see definitions in paragraph e. of this award
term).


2. Where and when to report.
     i. You must report each obligating action described in paragraph a.1. of
this award term to http://www.fsrs.gov.
     ii. For subaward information, report no later than the end of the month
following the month in which the obligation was made. (For example, if the
obligation was made on November 7, 2010, the obligation must be reported by no
later than December 31, 2010.)


3. What to report. You must report the information about each obligating action
that the submission instructions posted at http://www.fsrs.gov specify.


b. Reporting Total Compensation of Recipient Executives.


1. Applicability and what to report. You must report total compensation for each
of your five most highly compensated executives for the preceding completed
fiscal year, if
     i. the total Federal funding authorized to date under this award is $25,000
or more;
     ii. in the preceding fiscal year, you received;
          (A) 80 percent or more of your annual gross revenues from Federal
procurement contracts (and subcontracts) and Federal financial assistance
subject to the Transparency Act, as defined at 2 CFR 170.320 (and subawards);
and
          (B) $25,000,000 or more in annual gross revenues from Federal
procurement contracts (and subcontracts) and Federal financial assistance
subject to the Transparency Act, as defined at 2 CFR 170.320 (and subawards);
and
     iii. The public does not have access to information about the compensation
of the executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986. (To determine if the public has access to
the compensation information, see the U.S. Security and Exchange Commission
total compensation filings at http://www.sec.gov/answers/execomp.htm.)


 
Page 11 of 14

--------------------------------------------------------------------------------

 


2. Where and when to report. You must report executive total compensation
described in paragraph b.1. of this award term:
     i. As part of your registration profile at http://www.ccr.gov.
     ii. By the end of the month following the month in which this award is
made, and annually thereafter.


c. Reporting of Total Compensation of Subrecipient Executives.


1. Applicability and what to report. Unless you are exempt as provided in
paragraph d. of this award term, for each first-tier subrecipient under this
award, you shall report the names and total compensation of each of the
subrecipient's five most highly compensated executives for the subrecipient's
preceding completed fiscal year, if;
     i. in the subrecipient's preceding fiscal year, the subrecipient received;
          (A) 80 percent or more of its annual gross revenues from Federal
procurement contracts (and subcontracts) and Federal financial assistance
subject to the Transparency Act, as defined at 2 CFR 170.320 (and subawards);
and
          (B) $25,000,000 or more in annual gross revenues from Federal
procurement contracts (and subcontracts), and Federal financial assistance
subject to the Transparency Act (and subawards); and
     ii. The public does not have access to information about the compensation
of the executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
of the Internal Revenue Code of 1986. (To determine if the public has access to
the compensation information, see the U.S. Security and Exchange Commission
total compensation filings at http://www.sec.gov/answers/execomp.htm. )


2. Where and when to report. You must report subrecipient executive total
compensation described in paragraph c.1. of this award term:
     i. To the recipient.
     ii. By the end of the month following the month during which you make the
subaward. For example, if a subaward is obligated on any date during the month
of October of a given year ( i.e., between October 1 and 31), you must report
any required compensation information of the subrecipient by November 30 of that
year.


d. Exemptions


If, in the previous tax year, you had gross income, from all sources, under
$300,000, you are exempt from the requirements to report:
     i. Subawards,
     and
     ii. The total compensation of the five most highly compensated executives
of any subrecipient.


e. Definitions. For purposes of this award term:


1. Entity means all of the following, as defined in 2 CFR part 25:
     i. A Governmental organization, which is a State, local government, or
Indian tribe;
     ii. A foreign public entity;
     iii. A domestic or foreign nonprofit organization;
     iv. A domestic or foreign for-profit organization;
     v. A Federal agency, but only as a subrecipient under an award or subaward
to a non-Federal entity.


2. Executive means officers, managing partners, or any other employees in
management positions.


3. Subaward:
     i. This term means a legal instrument to provide support for the
performance of any portion of the substantive project or program for which you
received this award and that you as the recipient award to an eligible
subrecipient.
     ii. The term does not include your procurement of property and services
needed to carry out the project or program (for further explanation, see Sec. __
.210 of the attachment to OMB Circular A-133, Audits of States, Local
Governments, and Non-Profit Organizations).
 
 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
     iii. A subaward may be provided through any legal agreement, including an
agreement that you or a subrecipient considers a contract.


4. Subrecipient means an entity that:
     i. Receives a subaward from you (the recipient) under this award; and
     ii. Is accountable to you for the use of the Federal funds provided by the
subaward.


5. Total compensation means the cash and noncash dollar value earned by the
executive during the recipient's or subrecipient's preceding fiscal year and
includes the following (for more information see 17 CFR 229.402(c)(2)):
     i. Salary and bonus.
     ii. Awards of stock, stock options, and stock appreciation rights. Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Statement of Financial Accounting
Standards No. 123 (Revised 2004) (FAS 123R), Shared Based Payments.
     iii. Earnings for services under non-equity incentive plans. This does not
include group life, health, hospitalization or medical reimbursement plans that
do not discriminate in favor of executives, and are available generally to all
salaried employees.
     iv. Change in pension value. This is the change in present value of defined
benefit and actuarial pension plans.
     v. Above-market earnings on deferred compensation which is not
tax-qualified.
     vi. Other compensation, if the aggregate value of all such other
compensation (e.g. severance, termination payments, value of life insurance paid
on behalf of the employee, perquisites or property) for the executive exceeds
$10,000.


CENTRAL CONTRACT REGISTRATION AND UNIVERSAL IDENTIFIER REQUIREMENTS


A. Requirement for Central Contractor Registration (CCR)


Unless you are exempted from this requirement under 2 CFR 25.110, you as the
recipient must maintain the currency of your information in the CCR until you
submit the final financial report required under this award or receive the final
payment, whichever is later. This requires that you review and update the
information at least annually after the initial registration, and more
frequently if required by changes in your information or another award term.


B. Requirement for Data Universal Numbering System (DUNS) Numbers


If you are authorized to make subawards under this award, you:


1. Must notify potential subrecipients that no entity (see definition in
paragraph C of this award term) may receive a subaward from you unless the
entity has provided its DUNS number to you.


2. May not make a subaward to an entity unless the entity has provided its DUNS
number to you.


C. Definitions
For purposes of this award term:


1. Central Contractor Registration (CCR) means the Federal repository into which
an entity must provide information required for the conduct of business as a
recipient. Additional information about registration procedures may be found at
the CCR Internet site (currently at http://www.ccr.gov).


2. Data Universal Numbering System (DUNS) number means the nine-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify
business entities. A DUNS number may be obtained from D&B by telephone
(currently 866-705-5711) or the Internet (currently at
http://fedgov.dnb.com/webform).


 
Page 13 of 14

--------------------------------------------------------------------------------

 


3. Entity, as it is used in this award term, means all of the following, as
defined at 2 CFR part 25, subpart C:
     a. A Governmental organization, which is a State, local government, or
Indian Tribe;
     b. A foreign public entity;
     c. A domestic or foreign nonprofit organization;
     d. A domestic or foreign for-profit organization; and
     e. A Federal agency, but only as a subrecipient under an award or subaward
to a non-Federal entity.


4. Subaward:
     a. This term means a legal instrument to provide support for the
performance of any portion of the substantive project or program for which you
received this award and that you as the recipient award to an eligible
subrecipient.
     b. The term does not include your procurement of property and services
needed to carry out the project or program (for further explanation, see Sec.
__.210 of the attachment to OMB Circular A-133, Audits of States, Local
Governments, and Non-Profit Organizations).
     c. A subaward may be provided through any legal agreement, including an
agreement that you consider a contract.


5. Subrecipient means an entity that:
     a. Receives a subaward from you under this award; and
     b. Is accountable to you for the use of the Federal funds provided by the
subaward.


FINAL INCURRED COST AUDIT


In accordance with 10 CFR 600, DOE reserves the right to initiate a final
incurred cost audit on this award.  If the audit has not been performed or
completed prior to the closeout of the award, DOE retains the right to recover
an appropriate amount after fully considering the recommendations on disallowed
costs resulting from the final audit.


PROPERTY


Real property, and equipment acquired by the Recipient shall be subject to the
rules set forth in 10 CFR 600.130-137, 10 CFR 600.231-233, or 10 CFR 600.320-324
as applicable.


Consistent with the goals and objectives of this project, the Recipient may
continue to use Recipient acquired  property beyond the Period of Performance,
without obligation, during the period of such use, to extinguish DOE's
conditional title to such property as described in 10 CFR 600.132-135, 10 CFR
600.231-233, 600.321-324, subject to the following:  (a) the Recipient continues
to utilize such property for the objectives of the project as set forth in the
Statement of Project Objectives; (b) DOE retains the right to periodically ask
for, and the Recipient agrees to provide, reasonable information concerning the
use and condition of the property; and (c) the Recipient follows the property
disposition rules set forth in the applicable sections of 10 CFR Part 600, if
the property is no longer used by the Recipient for the objectives of the
project, and the fair market value of property exceeds $5,000.


Once the per unit fair market value of the property is less than $5,000,
pursuant to the applicable sections of 10 CFR Part 600, DOE's residual interest
in the property shall be extinguished and Recipient shall have no further
obligation to the DOE with respect to the property.


The regulations as set forth in 10 CFR Part 600 and the requirements of this
article shall also apply to property in the possession of any team member,
sub-recipient or other entity where such property was acquired in whole in part
with funds provided by DOE under this grant or where such property was counted
as cost-sharing under the grant.
 
 
Page 14 of 14

--------------------------------------------------------------------------------

 
 


Award No. DE-EE0005501 – Attachment 1
CDSB-1003
Intellectual Property Provisions (CDSB-1003)
Cooperative Agreement - Special Data Statute
Research, Development, or Demonstration
Domestic Small Businesses


01. FAR 52.227-1
 
Authorization and Consent (JUL 1995)-Alternate I (APR 1984)
     
02. FAR 52.227-2
 
Notice and Assistance Regarding Patent and Copyright Infringement (AUG 1996)
     
03. 10 CFR 600.325
  Appendix A
 
 
Rights in Data - Programs Covered Under Special Data Statutes (OCT 2003)
 
 
List of Protected Data
     
04. FAR 52.227-23
 
Rights to Proposal Data (Technical) (JUN 1987)
     
05. 10 CFR 600.325
  Appendix A
 
Patent Rights (Small Business Firms and Nonprofit Organizations) (OCT 2003)



NOTE: In reading these provisions, any reference to “contractor” shall mean
“recipient,” and any reference to “contract” or “subcontract” shall mean “award”
or “subaward.”
 
 
 

--------------------------------------------------------------------------------

 

01. FAR 52.227-1 Authorization and Consent (JUL 1995)-Alternate I (APR 1984)


(a) The Government authorizes and consents to all use and manufacture of any
invention described in and covered by a United States patent in the performance
of this contract or any subcontract at any tier.


(b) The Contractor agrees to include, and require inclusion of, this clause,
suitably modified to identify the parties, in all subcontracts at any tier for
research and development expected to exceed the simplified acquisition
threshold; however, omission of this clause from any subcontract, including
those at or below the simplified acquisition threshold, does not affect this
authorization and consent.


02. FAR 52.227-2 Notice and Assistance Regarding Patent and Copyright
Infringement (AUG 1996)


(a) The Contractor shall report to the Contracting Officer, promptly and in
reasonable written detail, each notice or claim of patent or copyright
infringement based on the performance of this contract of which the Contractor
has knowledge.


(b) In the event of any claim or suit against the Government on account of any
alleged patent or copyright infringement arising out of the performance of this
contract or out of the use of any supplies furnished or work or services
performed under this contract, the Contractor shall furnish to the Government,
when requested by the Contracting Officer, all evidence and information in
possession of the Contractor pertaining to such suit or claim. Such evidence and
information shall be furnished at the expense of the Government except where the
Contractor has agreed to indemnify the Government.


(c) The Contractor agrees to include, and require inclusion of, this clause in
all subcontracts at any tier for supplies or services (including construction
and architect-engineer subcontracts and those for material, supplies, models,
samples, or design or testing services) expected to exceed the simplified
acquisition threshold at FAR 2.101.


03. 10 CFR 600.325 Appendix A, Rights in Data - Programs Covered Under Special
Data Statutes
(OCT 2003)


(a) Definitions


Computer Data Bases, as used in this clause, means a collection of data in a
form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer. The term does not include computer software.
Computer software, as used in this clause, means (i) computer programs which are
data comprising a series of instructions, rules, routines, or statements,
regardless of the media in which recorded, that allow or cause a computer to
perform a specific operation or series of operations and (ii) data comprising
source code listings, design details, algorithms, processes, flow charts,
formulae and related material that would enable the computer program to be
produced, created or compiled. The term does not include computer data bases.
Data, as used in this clause, means recorded information, regardless of form or
the media on which it may be recorded. The term includes technical data and
computer software. The term does not include information incidental to
administration, such as financial, administrative, cost or pricing or management
information.
Form, fit, and function data, as used in this clause, means data relating to
items, components, or processes that are sufficient to enable physical and
functional interchangeability as well as data identifying source, size,
configuration, mating and attachment characteristics, functional
characteristics, and performance requirements except that for computer software
it means data identifying source, functional characteristics, and performance
requirements but specifically excludes the source code, algorithm, process,
formulae, and flow charts of the software.
Limited rights data, as used in this clause, means data (other than computer
software) developed at private expense that embody trade secrets or are
commercial or financial and confidential or privileged.
Restricted computer software, as used in this clause, means computer software
developed at private expense and that is a trade secret; is commercial or
financial and confidential or privileged; or is published copyrighted computer
software; including modifications of such computer software.
Protected data, as used in this clause, means technical data or commercial or
financial data first produced in the performance of the award which, if it had
been obtained from and first produced by a non-federal party, would be a trade
secret or commercial or financial information that is privileged or confidential
under the meaning of 5 U.S.C. 552(b)(4) and which data is marked as being
protected data by a party to the award.
 
 
 

--------------------------------------------------------------------------------

 

Protected rights, as used in this clause, mean the rights in protected data set
forth in the Protected Rights Notice of paragraph (g) of this clause.
Technical data, as used in this clause, means that data which are of a
scientific or technical nature. Technical data does not include computer
software, but does include manuals and instructional materials and technical
data formatted as a computer data base.
Unlimited rights, as used in this clause, means the right of the Government to
use, disclose, reproduce, prepare derivative works, distribute copies to the
public, and perform publicly and display publicly, in any manner and for any
purpose whatsoever, and to have or permit others to do so.


(b) Allocation of Rights


(1) Except as provided in paragraph (c) of this clause regarding copyright, the
Government shall have unlimited rights in—
(i) Data specifically identified in this agreement as data to be delivered
without restriction;
(ii) Form, fit, and function data delivered under this agreement;
(iii) Data delivered under this agreement (except for restricted computer
software) that constitute manuals or instructional and training material for
installation, operation, or routine maintenance and repair of items, components,
or processes delivered or furnished for use under this agreement; and
(iv) All other data delivered under this agreement unless provided otherwise for
protected data in accordance with paragraph (g) of this clause or for limited
rights data or restricted computer software in accordance with paragraph (h) of
this clause.
(2) The Recipient shall have the right to—
(i) Protect rights in protected data delivered under this agreement in the
manner and to the extent provided in paragraph (g) of this clause;
(ii) Withhold from delivery those data which are limited rights data or
restricted computer software to the extent provided in paragraph (h) of this
clause;
(iii) Substantiate use of, add, or correct protected rights or copyrights
notices and to take other appropriate action, in accordance with paragraph (e)
of this clause; and
(iv) Establish claim to copyright subsisting in data first produced in the
performance of this agreement to the extent provided in subparagraph (c)(1) of
this clause.


(c) Copyright


(1) Data first produced in the performance of this agreement. Except as
otherwise specifically provided in this agreement, the Recipient may establish,
without the prior approval of the Contracting Officer, claim to copyright
subsisting in any data first produced in the performance of this agreement. If
claim to copyright is made, the Recipient shall affix the applicable copyright
notice of 17 U.S.C. 401 or 402 and acknowledgment of Government sponsorship
(including agreement number) to the data when such data are delivered to the
Government, as well as when the data are published or deposited for registration
as a published work in the U.S. Copyright Office. For such copyrighted data,
including computer software, the Recipient grants to the Government, and others
acting on its behalf, a paid-up nonexclusive, irrevocable, worldwide license to
reproduce, prepare derivative works, distribute copies to the public, and
perform publicly and display publicly, by or on behalf of the Government, for
all such data.
(2) Data not first produced in the performance of this agreement. The Recipient
shall not, without prior written permission of the Contracting Officer,
incorporate in data delivered under this agreement any data that are not first
produced in the performance of this agreement and that contain the copyright
notice of 17 U.S.C. 401 or 402, unless the Recipient identifies such data and
grants to the Government, or acquires on its behalf, a license of the same scope
as set forth in subparagraph (c)(1) of this clause; provided, however, that if
such data are computer software, the Government shall acquire a copyright
license as set forth in subparagraph (h)(3) of this clause if included in this
agreement or as otherwise may be provided in a collateral agreement incorporated
or made a part of this agreement.
(3) Removal of copyright notices. The Government agrees not to remove any
copyright notices placed on data pursuant to this paragraph (c), and to include
such notices on all reproductions of the data.


(d) Release, Publication and Use of Data


(1) The Recipient shall have the right to use, release to others, reproduce,
distribute, or publish any data first produced or specifically used by the
Recipient in the performance of this contract, except to the extent such data
may be subject to the Federal export control or national security laws or
regulations, or unless otherwise provided in this paragraph of this clause or
expressly set forth in this contract.
 
 
 

--------------------------------------------------------------------------------

 


(2) The Recipient agrees that to the extent it receives or is given access to
data necessary for the performance of this agreement which contain restrictive
markings, the Recipient shall treat the data in accordance with such markings
unless otherwise specifically authorized in writing by the Contracting Officer.


(e) Unauthorized Marking of Data


(1) Notwithstanding any other provisions of this agreement concerning inspection
or acceptance, if any data delivered under this agreement are marked with the
notices specified in subparagraph (g)(2) or (g)(3) of this clause and use of
such is not authorized by this clause, or if such data bears any other
restrictive or limiting markings not authorized by this agreement, the
Contracting Officer may at any time either return the data to the Recipient or
cancel or ignore the markings. However, the following procedures shall apply
prior to canceling or ignoring the markings.
(i) The Contracting Officer shall make written inquiry to the Recipient
affording the Recipient 30 days from receipt of the inquiry to provide written
justification to substantiate the propriety of the markings;
(ii) If the Recipient fails to respond or fails to provide written justification
to substantiate the propriety of the
markings within the 30-day period (or a longer time not exceeding 90 days
approved in writing by the Contracting
Officer for good cause shown), the Government shall have the right to cancel or
ignore the markings at any time after said period and the data will no longer be
made subject to any disclosure prohibitions.
(iii) If the Recipient provides written justification to substantiate the
propriety of the markings within the period set in subdivision (e)(1)(i) of this
clause, the Contracting Officer shall consider such written justification and
determine whether or not the markings are to be cancelled or ignored. If the
Contracting Officer determines that the markings are authorized, the Recipient
shall be so notified in writing. If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer shall furnish the Recipient a written
determination, which determination shall become the final agency decision
regarding the appropriateness of the markings unless the Recipient files suit in
a court of competent jurisdiction within 90 days of receipt of the Contracting
Officer's decision. The Government shall continue to abide by the markings under
this subdivision (e)(1)(iii) until final resolution of the matter either by the
Contracting Officer's determination become final (in which instance the
Government shall thereafter have the right to cancel or ignore the markings at
any time and the data will no longer be made subject to any disclosure
prohibitions), or by final disposition of the matter by court decision if suit
is filed.
(2) The time limits in the procedures set forth in subparagraph (e)(1) of this
clause may be modified in accordance with agency regulations implementing the
Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request
thereunder.


(f) Omitted or Incorrect Markings


(1) Data delivered to the Government without either the limited rights or
restricted rights notice as authorized by paragraph (g) of this clause, or the
copyright notice required by paragraph (c) of this clause, shall be deemed to
have been furnished with unlimited rights, and the Government assumes no
liability for the disclosure, use, or reproduction of such data. However, to the
extent the data has not been disclosed without restriction outside the
Government, the Recipient may request, within 6 months (or a longer time
approved by the Contracting Officer for good cause shown) after delivery of such
data, permission to have notices placed on qualifying data at the Recipient's
expense, and the Contracting Officer may agree to do so if the Recipient—
(i) Identifies the data to which the omitted notice is to be applied;
(ii) Demonstrates that the omission of the notice was inadvertent;
(iii) Establishes that the use of the proposed notice is authorized; and
(iv) Acknowledges that the Government has no liability with respect to the
disclosure, use, or reproduction of any such data made prior to the addition of
the notice or resulting from the omission of the notice.
(2) The Contracting Officer may also:
(i) Permit correction at the Recipient's expense of incorrect notices if the
Recipient identifies the data on which correction of the notice is to be made,
and demonstrates that the correct notice is authorized; or
(ii) Correct any incorrect notices.
 
 
 

--------------------------------------------------------------------------------

 


(g) Rights to Protected Data


(1) The Recipient may, with the concurrence of DOE, claim and mark as protected
data, any data first produced in the performance of this award that would have
been treated as a trade secret if developed at private expense. Any such claimed
“protected data'' will be clearly marked with the following Protected Rights
Notice, and will be treated in accordance with such Notice, subject to the
provisions of paragraphs (e) and (f) of this clause.


PROTECTED RIGHTS NOTICE
These protected data were produced under agreement no. DE-EE0005501 with the
U.S. Department of Energy and may not be published, disseminated, or disclosed
to others outside the Government up to three (3) years from the date Protected
Data is produced, unless express written authorization is obtained from the
recipient. Upon expiration of the period of protection set forth in this Notice,
the Government shall have unlimited rights in this data. This Notice shall be
marked on any reproduction of this data, in whole or in part.


(End of notice)


(2) Any such marked Protected Data may be disclosed under obligations of
confidentiality for the following purposes:
(a) For evaluation purposes under the restriction that the “Protected Data'' be
retained in confidence and not be further disclosed; or
(b) To subcontractors or other team members performing work under the
Government's program, Vehicle Technologies.
(3) The obligations of confidentiality and restrictions on publication and
dissemination shall end for any Protected Data.
(a) At the end of the protected period;
(b) If the data becomes publicly known or available from other sources without a
breach of the obligation of confidentiality with respect to the Protected Data;
(c) If the same data is independently developed by someone who did not have
access to the Protected Data and such data is made available without obligations
of confidentiality; or
(d) If the Recipient disseminates or authorizes another to disseminate such data
without obligations of confidentiality.
(4) However, the Recipient agrees that the following types of data are not
considered to be protected and shall be provided to the Government when required
by this award without any claim that the data are Protected Data. The parties
agree that notwithstanding the following lists of types of data, nothing
precludes the Government from seeking delivery of additional data in accordance
with this award, or from making publicly available additional nonprotected data,
nor does the following list constitute any admission by the Government that
technical data not on the list is Protected Data.


- High level vehicle test data, including performance, cost of ownership, and
fuel economy
- High level component test data, including performance and degradation


(5) The Government's sole obligation with respect to any protected data shall be
as set forth in this paragraph (g).


(h) Protection of Limited Rights Data


When data other than that listed in subparagraphs (b)(1)(i), (ii), and (iii) of
this clause are specified to be delivered under this agreement and such data
qualify as either limited rights data or restricted computer software, the
Recipient, if the Recipient desires to continue protection of such data, shall
withhold such data and not furnish them to the Government under this agreement.
As a condition to this withholding the Recipient shall identify the data being
withheld and furnish form, fit, and function data in lieu thereof.


(i) Subaward/Contract


The Recipient has the responsibility to obtain from its
subrecipients/contractors all data and rights therein necessary to fulfill the
Recipient's obligations to the Government under this agreement. If a
subrecipient/contractor refuses to accept terms affording the Government such
rights, the Recipient shall promptly bring such refusal to the attention of the
Contracting Officer and not proceed with subaward/contract award without further
authorization.
 
 
 

--------------------------------------------------------------------------------

 


(j) Additional Data Requirements


In addition to the data specified elsewhere in this agreement to be delivered,
the Contracting Officer may, at anytime during agreement performance or within a
period of 3 years after acceptance of all items to be delivered under this
agreement, order any data first produced or specifically used in the performance
of this agreement. This clause is applicable to all data ordered under this
subparagraph. Nothing contained in this subparagraph shall require the Recipient
to deliver any data the withholding of which is authorized by this clause or
data which are specifically identified in this agreement as not subject to this
clause. When data are to be delivered under this subparagraph, the Recipient
will be compensated for converting the data into the prescribed form, for
reproduction, and for delivery.


(k) The Recipient agrees, except as may be otherwise specified in this agreement
for specific data items listed as not subject to this paragraph, that the
Contracting Officer or an authorized representative may, up to three years after
acceptance of all items to be delivered under this contract, inspect at the
Recipient's facility any data withheld pursuant to paragraph (h) of this clause,
for purposes of verifying the Recipient's assertion pertaining to the limited
rights or restricted rights status of the data or for evaluating work
performance. Where the Recipient whose data are to be inspected demonstrates to
the Contracting Officer that there would be a possible conflict of interest if
the inspection were made by a particular representative, the Contracting Officer
shall designate an alternate inspector.


PROTECTED DATA


The following is a listing of data anticipated to be generated under this award
that the Recipient expects will qualify as “Protected Data,” as that term is
defined in the “Rights in Data—Programs Covered Under Special Data Statutes”
clause in this award.


Consistent with the NETL Special Term and Condition entitled “Conditions on
Award”, no later than December 31, 2011, DOE and Recipient (“Parties”) must
agree on a publicly releasable listing of protected data that can be inserted
into this clause.  The listing of data will be incorporated into the Cooperative
Agreement through an amendment signed by the DOE Contracting Officer.


If a patent is issued by the United States Patent and Trademark Office or the
patent office of any foreign country based on any information asserted to be
Protected Data, the Government will no longer treat any data contained in such
issued patent as Protected Data.  In addition, if any information asserted to be
Protected Data   results in or becomes a Subject Invention, as that term is
defined in the patent rights clause of this agreement, the Government will only
treat such data as Protected Data until the Recipient has filed its initial
patent application.


04. FAR 52.227-23 Rights to Proposal Data (Technical) (JUN 1987)


Except for data contained on pages 12 and 23, it is agreed that as a condition
of award of this contract, and notwithstanding the conditions of any notice
appearing thereon, the Government shall have unlimited rights (as defined in the
"Rights in Data—General" clause contained in this contract) in and to the
technical data contained in the proposal dated February 28, 2011, upon which
this contract is based.


05. 10 CFR 600.325 Appendix A, Patent Rights (Small Business Firms and Nonprofit
Organizations) (OCT
2003)


(a) Definitions


Invention means any invention or discovery which is or may be patentable or
otherwise protectable under title 35 of the United States Code, or any novel
variety of plant which is or may be protected under the Plant Variety Protection
Act (7 U.S.C. 2321 et seq.).
Made when used in relation to any invention means the conception or first actual
reduction to practice of such invention.
Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a State nonprofit
organization statute.
Practical application means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.
 
 
 

--------------------------------------------------------------------------------

 

Small business firm means a small business concern as defined at section 2 of
Public Law 85-536 (16 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration. For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3 through 121.8 and 13 CFR 121.3
through 121.12, respectively, will be used.
Subject invention means any invention of the Recipient conceived or first
actually reduced to practice in the performance of work under this award,
provided that in the case of a variety of plant, the date of determination (as
defined in section 41(d) of the Plant Variety Protection Act, 7 U.S.C. 2401(d)
must also occur during the period of award performance.


(b) Allocation of Principal Rights


The Recipient may retain the entire right, title, and interest throughout the
world to each subject invention subject to the provisions of this Patent Rights
clause and 35 U.S.C. 203. With respect to any subject invention in which the
Recipient retains title, the Federal Government shall have a non-exclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced for
or on behalf of the U.S. the subject invention throughout the world.


(c) Invention Disclosure, Election of Title and Filing of Patent Applications by
Recipient


(1) The Recipient will disclose each subject invention to DOE within two months
after the inventor discloses it in writing to Recipient personnel responsible
for the administration of patent matters. The disclosure to DOE shall be in the
form of a written report and shall identify the award under which the invention
was made and the inventor(s). It shall be sufficiently complete in technical
detail to convey a clear understanding to the extent known at the time of
disclosure, of the nature, purpose, operation, and the physical, chemical,
biological or electrical characteristics of the invention. The disclosure shall
also identify any publication, on sale or public use of the invention and
whether a manuscript describing the invention has been submitted for publication
and, if so, whether it has been accepted for publication at the time of
disclosure. In addition, after disclosure to DOE, the Recipient will promptly
notify DOE of the acceptance of any manuscript describing the invention for
publication or of any on sale or public use planned by the Recipient.
(2) The Recipient will elect in writing whether or not to retain title to any
such invention by notifying DOE within two years of disclosure to DOE. However,
in any case where publication, on sale, or public use has initiated the one year
statutory period wherein valid patent protection can still be obtained in the
U.S., the period for election of title may be shortened by the agency to a date
that is no more than 60 days prior to the end of the statutory period.
(3) The Recipient will file its initial patent application on an invention to
which it elects to retain title within one year after election of title or, if
earlier, prior to the end of any statutory period wherein valid patent
protection can be obtained in the U.S. after a publication, on sale, or public
use. The Recipient will file patent applications in additional countries
or  international patent offices within either ten months of the corresponding
initial patent application, or six months from the date when permission is
granted by the Commissioner of Patents and Trademarks to file foreign patent
applications when such filing has been prohibited by a Secrecy Order.
(4) Requests for extension of the time for disclosure to DOE, election, and
filing under subparagraphs (c)(1), (2), and (3) of this clause may, at the
discretion of DOE, be granted.


(d) Conditions When the Government May Obtain Title


The Recipient will convey to DOE, upon written request, title to any subject
invention:
(1) If the Recipient fails to disclose or elect the subject invention within the
times specified in paragraph (c) of this patent rights clause, or elects not to
retain title; provided that DOE may only request title within 60 days after
learning of the failure of the Recipient to disclose or elect within the
specified times;
(2) In those countries in which the Recipient fails to file patent applications
within the times specified in paragraph (c) of this Patent Rights clause;
provided, however, that if the Recipient has filed a patent application in a
country after the times specified in paragraph (c) of this Patent Rights clause,
but prior to its receipt of the written request of DOE, the Recipient shall
continue to retain title in that country; or
(3) In any country in which the Recipient decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
a reexamination or opposition proceeding on, a patent on a subject invention.
 
 
 

--------------------------------------------------------------------------------

 

 
(e) Minimum Rights to Recipient and Protection of the Recipient Right To File


(1) The Recipient will retain a non-exclusive royalty-free license throughout
the world in each subject invention to which the Government obtains title,
except if the Recipient fails to disclose the subject invention within the times
specified in paragraph (c) of this Patent Rights clause. The Recipient's license
extends to its domestic subsidiaries and affiliates, if any, within the
corporate structure of which the Recipient is a party and includes the right to
grant sublicenses of the same scope of the extent the Recipient was legally
obligated to do so at the time the award was awarded. The license is
transferable only with the approval of DOE except when transferred to the
successor of that part of the Recipient's business to which the invention
pertains.
(2) The Recipient's domestic license may be revoked or modified by DOE to the
extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with applicable provisions at 37 CFR part 404 and the agency's
licensing regulation, if any.
This license will not be revoked in that field of use or the geographical areas
in which the Recipient has achieved practical application and continues to make
the benefits of the invention reasonably accessible to the public. The license
in any foreign country may be revoked or modified at discretion of the funding
Federal agency to the extent the Recipient, its licensees, or its domestic
subsidiaries or affiliates have failed to achieve practical application in that
foreign country.
(3) Before revocation or modification of the license, the funding Federal agency
will furnish the Recipient a written notice of its intention to revoke or modify
the license, and the Recipient will be allowed thirty days (or such other time
as may be authorized by DOE for good cause shown by the Recipient) after the
notice to show cause why the license should not be revoked or modified. The
Recipient has the right to appeal, in accordance with applicable regulations in
37 CFR part 404 and the agency's licensing regulations, if any, concerning the
licensing of Government-owned inventions, any decision concerning the revocation
or modification of its license.


(f) Recipient Action To Protect Government's Interest


(1) The Recipient agrees to execute or to have executed and promptly deliver to
DOE all instruments necessary to:
(i) Establish or confirm the rights the Government has throughout the world in
those subject inventions for which the Recipient retains title; and
(ii) Convey title to DOE when requested under paragraph (d) of this Patent
Rights clause, and to enable the government to obtain patent protection
throughout the world in that subject invention.
(2) The Recipient agrees to require, by written agreement, its employees, other
than clerical and non-technical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in a format suggested by the Recipient each subject invention made under this
award in order that the Recipient can comply with the disclosure provisions of
paragraph (c) of this Patent Rights clause, and to execute all papers necessary
to file patent applications on subject inventions and to establish the
Government's rights in the subject inventions. The disclosure format should
require, as a minimum, the information requested by paragraph (c)(1) of this
Patent Rights clause. The Recipient shall instruct such employees through the
employee agreements or other suitable educational programs on the importance of
reporting inventions in sufficient time to permit the filing of patent
applications prior to U.S. or foreign statutory bars.
(3) The Recipient will notify DOE of any decision not to continue prosecution of
a patent application, pay maintenance fees, or defend in a reexamination or
opposition proceeding on a patent, in any country, not less than 30 days before
the expiration of the response period required by the relevant patent office.
(4) The Recipient agrees to include, within the specification of any U.S. patent
application and any patent issuing thereon covering a subject invention, the
following statement: ``This invention was made with Government support under
(identify the award) awarded by (identify DOE). The Government has certain
rights in this invention.''


(g) Subaward/Contract


(1) The Recipient will include this Patent Rights clause, suitably modified to
identify the parties, in all subawards/contracts, regardless of tier, for
experimental, developmental or research work to be performed by a small business
firm or nonprofit organization. The subrecipient/contractor will retain all
rights provided for the Recipient in this Patent Rights clause, and the
Recipient will not, as part of the consideration for awarding the subcontract,
obtain rights in the subcontractors' subject inventions.
(2) The Recipient will include in all other subawards/contracts, regardless of
tier, for experimental, developmental or research work, the patent rights clause
required by 10 CFR 600.325(c).
 
 
 

--------------------------------------------------------------------------------

 

(3) In the case of subawards/contracts at any tier, DOE, the Recipient, and the
subrecipient/contractor agree that the mutual obligations of the parties created
by this clause constitute a contract between the subrecipient/contractor and DOE
with respect to those matters covered by the clause.


(h) Reporting on Utilization of Subject Inventions


The Recipient agrees to submit on request periodic reports no more frequently
than annually on the utilization of a subject invention or on efforts at
obtaining such utilization that are being made by the Recipient or its licensees
or assignees. Such reports shall include information regarding the status of
development, date of first commercial sale or use, gross royalties received by
the Recipient and such other data and information as DOE may reasonably specify.
The Recipient also agrees to provide additional reports in connection with any
march-in proceeding undertaken by DOE in accordance with paragraph (j) of this
Patent Rights clause. As required by 35 U.S.C. 202(c)(5), DOE agrees it will not
disclose such information to persons outside the Government without the
permission of the Recipient.


(i) Preference for United States Industry.


Notwithstanding any other provision of this Patent Rights clause, the Recipient
agrees that neither it nor any assignee will grant to any person the exclusive
right to use or sell any subject invention in the U.S. unless such person agrees
that any products embodying the subject invention or produced through the use of
the subject invention will be manufactured substantially in the U.S. However, in
individual cases, the requirement for such an agreement may be waived by DOE
upon a showing by the Recipient or its assignee that reasonable but unsuccessful
efforts have been made to grant licenses on similar terms to potential licensees
that would be likely to manufacture substantially in the U.S. or that under the
circumstances domestic manufacture is not commercially feasible.


(j) March-in-Rights


The Recipient agrees that with respect to any subject invention in which it has
acquired title, DOE has the right in accordance with procedures at 37 CFR 401.6
and any supplemental regulations of the Agency to require the Recipient, an
assignee or exclusive licensee of a subject invention to grant a non-exclusive,
partially exclusive, or exclusive license in any field of use to a responsible
applicant or applicants, upon terms that are reasonable under the circumstances
and if the Recipient, assignee, or exclusive licensee refuses such a request,
DOE has the right to grant such a license itself if DOE determines that:
(1) Such action is necessary because the Recipient or assignee has not taken or
is not expected to take within a reasonable time, effective steps to achieve
practical application of the subject invention in such field of use;
(2) Such action is necessary to alleviate health or safety needs which are not
reasonably satisfied by the Recipient, assignee, or their licensees;
(3) Such action is necessary to meet requirements for public use specified by
Federal regulations and such requirements are not reasonably satisfied by the
Recipient, assignee, or licensee; or
(4) Such action is necessary because the agreement required by paragraph (i) of
this Patent Rights clause has not been obtained or waived or because a licensee
of the exclusive right to use or sell any subject invention in the U.S. is in
breach of such agreement.


(k) Special Provisions for Awards With Nonprofit Organizations


If the Recipient is a nonprofit organization, it agrees that:
(1) Rights to a subject invention in the U.S. may not be assigned without the
approval of DOE, except where such assignment is made to an organization which
has as one of its primary functions the management of inventions, provided that
such assignee will be subject to the same provisions as the Recipient;
(2) The Recipient will share royalties collected on a subject invention with the
inventor, including Federal employee co-inventors (when DOE deems it
appropriate) when the subject invention is assigned in accordance with 35 U.S.C.
202(e) and 37 CFR 401.10;
(3) The balance of any royalties or income earned by the Recipient with respect
to subject inventions, after payment of expenses (including payments to
inventors) incidental to the administration of subject inventions, will be
utilized for the support of scientific or engineering research or education; and
 
 
 

--------------------------------------------------------------------------------

 

(4) It will make efforts that are reasonable under the circumstances to attract
licensees of subject inventions that are small business firms and that it will
give preference to a small business firm if the Recipient determines that the
small business firm has a plan or proposal for marketing the invention which, if
executed, is equally likely to bring the invention to practical application as
any plans or proposals from applicants that are not small business firms;
provided that the Recipient is also satisfied that the small business firm has
the capability and resources to carry out its plan or proposal. The decision
whether to give a preference in any specific case will be at the discretion of
the Recipient. However, the Recipient agrees that the Secretary of Commerce may
review the Recipient's licensing program and decisions regarding small business
applicants, and the Recipient will negotiate changes to its licensing policies,
procedures or practices with the Secretary when the Secretary's review discloses
that the Recipient could take reasonable steps to implement more effectively the
requirements of this paragraph (k)(4).
(l) Communications


All communications required by this Patent Rights clause should be sent to the
DOE Patent Counsel address listed in the Award Document.


(m) Electronic Filing


Unless otherwise Specified in the award, the information identified in
paragraphs (f)(2) and (f)(3) may be  electronically filed.
 
 
 

--------------------------------------------------------------------------------

 
 
 
SOPO ATTACHMENT 2a


Project Management Plan:
 
This plan should be formatted to include the following sections with each
section to include the information as described below:
 
A.  Executive Summary:  Provide a description of the project that includes the
objective, project goals, and expected results. The description should include a
high level description of the technology, potential use or benefit of the
technology, location of work sites and a brief discussion of work performed at
each site, along with a description of project phases (if the project includes
phases).  For purposes of the application, this information is included in the
Project Narrative (Field 7) and should be simply copied to this document for
completeness, so that the Project Management Plan is a stand-alone document.
 
B.  Risk Management:  Provide a summary description of the proposed approach to
identify, analyze, and respond to perceived risks associated with the proposed
project.  Project risk events are uncertain future events that, if realized,
impact the success of the project.  As a minimum, include the initial
identification of significant technical, resource, and management issues that
have the potential to impede project progress and strategies to minimize impacts
from those issues.
 
C.  Milestone Log:  Provide milestones for each budget period (or phase) of the
project.  Each milestone should include a title and planned completion
date.  Milestones should be quantitative and show progress toward budget period
and/or project goals.
 
The following are examples of the type of milestones that should be included in
the Project Management Plan.  These should be tailored to meet the specific work
tasks of the project (some may be deleted if not applicable):
 
 
·
Initial Simulation and Modeling Complete

 
 
·
Initial (Material, Component, or Process) Specifications Complete

 
 
·
Initial (Material, Component, or Process) Design Complete

 
 
·
Commercialization Plan Complete

 
 
·
Initial (Material, Component, or Process)  Development & Testing Complete

 
 
·
(Material, Component, or Process) Downselection Complete

 
 
·
Test Cell (Material, Component, or Process) and Systems Demonstrations Initiated

 
 
·
Test Cell (Material, Component, or Process) and Systems Demonstrations Completed

 
 
 

--------------------------------------------------------------------------------

 

 
·
Delivery of Technology or Material for Government Confirmatory Testing Completed
(AOIs 4 and 5 only)

 
 
·
Systems Integration Design Complete

 
 
·
Vehicle Integration and Demonstration Initiated

 
 
·
Vehicle Integration and Demonstration 50% Completed

 
 
·
Vehicle Integration and Demonstration 100% Completed

 
[Note: During project performance, the Recipient will report the Milestone
Status as part of the required quarterly Progress Report as prescribed in the
award document under Attachment 4, Reporting Requirements Checklist.  The
Milestone Status will present actual performance in comparison with Milestone
Log, and include:
 
(1)    the actual status and progress of the project,
 
(2)    specific progress made toward achieving the project’s milestones, and,
 
(3)    any proposed changes in the project’s schedule required to complete
milestones. ]
 
D.  Funding and Costing Profile:  Provide a table (the Project Funding Profile)
that shows, by budget period, the amount of government funding going to each
project team member.  The table should also include total project information
(DOE share and recipient share) and cost share percentages. Provide a second
table  (the Project Government Payment Profile) that projects, by month, the
government payments or disbursements planned for the first budget period, at a
minimum.  The “Project Government Payment Profile” should account for billing
delays associated with the recipient billing process prior to requested
reimbursement by the DOE.
 
E.  Project Timeline:  Provide a timeline of the project (similar to a Gantt
chart) broken down by each task and subtask, as described in the Statement of
Project Objectives.  The timeline should include for each task, a start date,
and end date.  The timeline should show interdependencies between tasks and
include the milestones that are identified in the Milestone Log (Section C).
 
F.  Success Criteria at Decision Points:  Provide success criteria for each
decision point in the project, including go/no-go decision points and the
conclusions of budget periods and the entire project.  The success criteria
should be objective and stated in terms of specific, measurable, and repeatable
data.  Usually, the success criteria pertain to desirable outcomes, results, and
observations from the project.
 
 
 

--------------------------------------------------------------------------------

 
 
G.  Key Partnerships or Teaming Arrangements:  Provide a list of key team
members in the project as well as the role of each team member.  A hierarchical
project organization and structure chart should be provided along with a
description of the role and responsibilities of each team member in terms of
contribution to project scope. The section should also include key team members
who fulfill single or multiple roles within a project as well as the contact
information for each.
 
H. Facilities and Resources:  Provide a list of project locations along with a
discussion of capabilities and activities performed at each site in terms of
contribution to project scope. The address of each work site should be provided.
 
I.  Technology Readiness Levels (TRLs): Identify the readiness level of the
technology associated with the project as well as the planned progression during
the course of project execution.  A detailed explanation of the rationale for
the estimated technology readiness level should be provided. Specific entry
criteria for the next higher technology readiness level should be identified.
The following definitions apply:   
 
TRL-1. Basic principles observed and reported: Scientific problem or phenomenon
identified. Essential characteristics and behaviors of systems and architectures
are identified using mathematical formulations or algorithms. The observation of
basic scientific principles or phenomena has been validated through
peer-reviewed research. Technology is ready to transition from scientific
research to applied research.
 
TRL-2. Technology concept and/or application formulated: Applied research
activity. Theory and scientific principles are focused on specific application
areas to define the concept. Characteristics of the application are described.
Analytical tools are developed for simulation or analysis of the application.
 
TRL-3. Analytical and experimental critical function and/or characteristic proof
of concept: Proof of concept validation has been achieved at this
level.  Experimental research and development is initiated with analytical and
laboratory studies. System/integrated process requirements for the overall
system application are well known. Demonstration of technical feasibility using
immature prototype implementations are exercised with representative interface
inputs to include electrical, mechanical, or controlling elements to validate
predictions.
 
TRL-4. Component and/or process validation in laboratory environment- Alpha
prototype (component) Standalone prototyping implementation and testing in
laboratory environment demonstrates the concept.  Integration and testing of
component technology elements are sufficient to validate feasibility.
 
TRL-5. Component and/or process validation in relevant environment- Beta
prototype (component): Thorough prototype testing of the component/process in
relevant environment to the end user is performed. Basic technology elements are
integrated with reasonably realistic supporting elements based on available
technologies. Prototyping implementations conform to the target environment and
interfaces.
 
 
 

--------------------------------------------------------------------------------

 

TRL 6. System/process model or prototype demonstration in a relevant
environment- Beta prototype (system): Prototyping implementations are partially
integrated with existing systems. Engineering feasibility fully demonstrated in
actual or high fidelity system applications in an environment relevant to the
end user.
 
TRL-7. System/process prototype demonstration in an operational environment-
Integrated pilot (system): System prototyping demonstration in operational
environment. System is at or near full scale (pilot or engineering scale) of the
operational system, with most functions available for demonstration and test.
The system, component, or process is integrated with collateral and ancillary
systems in a near production quality prototype.
 
TRL-8. Actual system/process completed and qualified through test and
demonstration- Pre-commercial demonstration:  End of system development.
Full-scale system is fully integrated into operational environment with fully
operational hardware and software systems. All functionality is tested in
simulated and operational scenarios with demonstrated achievement of end-user
specifications.   Technology is ready to move from development to
commercialization.
 
 
 

--------------------------------------------------------------------------------

 
 


DE-EE0004840
ATTACHMENT 3 – RR CHECKLIST


DOE F 4600.2
(03/11)
All Other Editions Are Obsolete
 
U.S. Department of Energy
FEDERAL ASSISTANCE REPORTING CHECKLIST
AND INSTRUCTIONS FOR RD&D PROJECTS
 



1. Identification Number:
DE-EE0005501
 
2. Program/Project Title:
Advanced Vehicle Testing and Evaluation
3. Recipient:
Electric Transportation and Engineering Corporation
  
4. Reporting Requirements:
 
A.   MANAGEMENT REPORTING
 
x Research  Performance Progress Report  (RPPR)
x Special Status Report
 
B.  SCIENTIFIC/TECHNICAL REPORTING
 
(Reports/Products must be submitted with appropriate DOE F 241.  The 241 forms
are available at www.osti.gov/elink)
 
Report/Product                                                    Form
x Final Scientific/Technical Report                          DOE F 241.3
¨ Conference papers/proceedings*                           DOE F 241.3
¨ Software/Manual                                                    DOE F 241.4
¨ Other (see special instructions)                              DOE F 241.3
 * Scientific and technical conferences only
 
C.  FINANCIAL REPORTING
 
x SF-425 Federal Financial Report
 
 
D.  CLOSEOUT REPORTING
 
x Patent Certification
x SF-428 & 428B Final Property Report
¨ Other
 
 
 
 
E.  OTHER REPORTING
 
x Annual Indirect Cost Proposal
¨ Audit of For-Profit Recipients
x SF-428 Tangible Personal Property Report Forms Family
x Other, See Statement of Project Objectives
 
Frequency
Addressees
 
Q
 
A
 
 
 
 
 
 
 
 
F
 
 
 
 
 
 
 
Q,F
 
 
 
 
F
F
 
 
 
 
 
 
A
 
A
A
 
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
 
 
 
 
 
 
 
 
http://www.osti.gov/elink-2413
http://www.osti.gov/elink-2413
http://www.osti.gov/estsc/241-4pre.jsp
http://www.osti.gov/elink-2413
 
 
 
 
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
 
 
 
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
 
 
See block 5 below for instructions.
 
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
FREQUENCY CODES AND DUE DATES:
 
A -  Within 5 calendar days after events or as specified.
F -   Final; 90 calendar days after expiration or termination of the award.
Y -   Yearly; 90 days after the end of the reporting period.
Y180  - Yearly, 180 days after the end of the recipient’s fiscal year
 
 
S -   Semiannually; within 30 days after end of reporting period.
Q - Quarterly; within 30 days after end of the reporting period.
O – See Instructions for further details
5. Special Instructions:  Forms are available at
https://www.eere-pmc.energy.gov/forms.aspx.
 
Annual Indirect Cost Proposal – If DOE is the Cognizant Federal Agency, then the
proposal should be sent https://www.eere-pmc.energy.gov/SubmitReports.aspx
.  Otherwise, it should be sent to the Cognizant Federal Agency.


 
 

--------------------------------------------------------------------------------

 


Federal Assistance Reporting Instructions (03/11)


A.
MANAGEMENT REPORTING



 
Research Performance Progress Report (RPPR)



 
See attached document entitled “Research Performance Progress Report”.



 
Special Status Report



 
The recipient must report the following events by e-mail as soon as possible
after they occur:



 
1.
Developments that have a significant favorable impact on the project.



 
2.
Problems, delays, or adverse conditions which materially impair the recipient’s
ability to meet the objectives of the award or which may require DOE to respond
to questions relating to such events from the public  The recipient must report
any of the following incidents and include the anticipated impact and remedial
action to be taken to correct or resolve the problem/condition:



 
a.
Any single fatality or injuries requiring hospitalization of five or more
individuals.



 
b.
Any significant environmental permit violation.



 
c.
Any verbal or written Notice of Violation of any Environmental, Safety, and
Health statutes.



 
d.
Any incident which causes a significant process or hazard control system
failure.



 
e.
Any event which is anticipated to cause a significant schedule slippage or cost
increase.



 
f.
Any damage to Government-owned equipment in excess of $50,000.



 
g.
Any other incident that has the potential for high visibility in the media.



B.
SCIENTIFIC/TECHNICAL REPORTS



 
Final Scientific/Technical Report



 
Content.  The final scientific/technical report must include the following
information and any other information identified under Special Instructions on
the Federal Assistance Reporting Checklist:


 
 

--------------------------------------------------------------------------------

 

 
1.
Identify the DOE award number; name of recipient; project title; name of project
director/principal investigator; and consortium/teaming members.



 
2.
Display prominently on the cover of the report any authorized distribution
limitation notices, such as patentable material or protected data.  Reports
delivered without such notices may be deemed to have been furnished with
unlimited rights, and the Government assumes no liability for the disclosure,
use or reproduction of such reports.



 
3.
Provide an executive summary, which includes a discussion of 1) how the research
adds to the understanding of the area investigated; 2) the technical
effectiveness and economic feasibility of the methods or techniques investigated
or demonstrated; or 3) how the project is otherwise of benefit to the
public.  The discussion should be a minimum of one paragraph and written in
terms understandable by an educated layman.



 
4.
Provide a comparison of the actual accomplishments with the goals and objectives
of the project.



 
5.
Summarize project activities for the entire period of funding, including
original hypotheses, approaches used, problems encountered and departure from
planned methodology, and an assessment of their impact on the project
results.  Include, if applicable, facts, figures, analyses, and assumptions used
during the life of the project to support the conclusions.



 
6.
Identify products developed under the award and technology transfer activities,
such as:



 
a.
Publications (list journal name, volume, issue), conference papers, or other
public releases of results.   If not provided previously, attach or send copies
of any public releases to the DOE Program Manager identified in Block 15 of the
Assistance Agreement Cover Page;



 
b.
Web site or other Internet sites that reflect the results of this project;



 
c.
Networks or collaborations fostered;



 
d.
Technologies/Techniques;



 
e.
Inventions/Patent Applications, licensing agreements; and



 
f.
Other products, such as data or databases, physical collections, audio or video,
software or netware, models, educational aid or curricula, instruments or
equipment.



 
7.
For projects involving computer modeling, provide the following information with
the final report:



 
a.
Model description, key assumptions, version, source and intended use;



 
b.
Performance criteria for the model related to the intended use;


 
 

--------------------------------------------------------------------------------

 

 
c.
Test results to demonstrate the model performance criteria were met (e.g., code
verification/validation, sensitivity analyses, history matching with lab or
field data, as appropriate);



 
d.
Theory behind the model, expressed in non-mathematical terms;



 
e.
Mathematics to be used, including formulas and calculation methods;



 
f.
Whether or not the theory and mathematical algorithms were peer reviewed, and,
if so, include a summary of theoretical strengths and weaknesses;





 
g.
Hardware requirements; and



 
h.
Documentation (e.g., users guide, model code).



 
Electronic Submission.  The final scientific/technical report must be submitted
electronically via the DOE Energy Link System (E-Link) accessed at
http://www.osti.gov/elink-2413.



 
Electronic Format.  Reports must be submitted in the ADOBE PORTABLE DOCUMENT
FORMAT (PDF) and be one integrated PDF file that contains all text, tables,
diagrams, photographs, schematic, graphs, and charts.  Materials, such as
prints, videos, and books, that are essential to the report but cannot be
submitted electronically, should be sent to the DOE Administrator at the address
listed in Block 16 of the Assistance Agreement Cover Page.



 
Submittal Form.  The report must be accompanied by a completed electronic
version of DOE Form 241.3, “U.S. Department of Energy (DOE), Announcement of
Scientific and Technical Information (STI).”  You can complete, upload, and
submit the DOE F.241.3 online via E-Link.   You are encouraged not to submit
patentable material or protected data in these reports, but if there is such
material or data in the report, you must: (1) clearly identify patentable or
protected data on each page of the report; (2) identify such material on the
cover of the report; and (3) mark the appropriate block in Section K of the DOE
F 241.3.  Reports must not contain any limited rights data (proprietary data),
classified information, information subject to export control classification, or
other information not subject to release.   Protected data is specific technical
data, first produced in the performance of the award that is protected from
public release for a period of time by the terms of the award agreement.



 
Conference Papers/Proceedings



 
Content:  The recipient must submit a copy of any conference papers/proceedings,
with the following information: (1) Name of conference; (2) Location of
conference; (3) Date of conference; and (4) Conference sponsor.



 
Electronic Submission.  Scientific/technical conference paper/proceedings must
be submitted electronically via the DOE Energy Link System (E-Link) at
http://www.osti.gov/elink-2413. Non-scientific/technical conference
papers/proceedings must be sent to the URL listed on the Reporting Checklist.


 
 

--------------------------------------------------------------------------------

 

 
Electronic Format.  Conference papers/proceedings must be submitted in the ADOBE
PORTABLE DOCUMENT FORMAT (PDF) and be one integrated PDF file that contains all
text, tables, diagrams, photographs, schematic, graphs, and charts.  If the
proceedings cannot be submitted electronically, they should be sent to the DOE
Administrator at the address listed in Block 16 of the Assistance Agreement
Cover Page.



 
Submittal Form. Scientific/technical conference papers/proceedings must be
accompanied by a completed DOE Form 241.3.  The form and instructions are
available on E-Link at http://www.osti.gov/elink-2413.  This form is not
required for non-scientific or non-technical conference papers or proceedings.



 
Software/Manual



 
Content.  Unless otherwise specified in the award, the following must be
delivered:  source code, the executable object code and the minimum support
documentation needed by a competent user to understand and use the software and
to be able to modify the software in subsequent development efforts.



 
Electronic Submission.  Submissions may be submitted electronically via the DOE
Energy Link System (E-Link) at http://www.osti.gov/estsc/241-4pre.jsp.  They may
also be submitted via regular mail to:



Energy Science and Technology Software Center
P.O. Box 1020
Oak Ridge, TN  37831


 
Submittal Form. Each software deliverable and its manual must be accompanied by
a completed DOE Form 241.4 “Announcement of U.S. Department of Energy Computer
Software.”  The form and instructions are available on E-Link at
http://www.osti.gov/estsc/241-4pre.jsp.



 
Protected Personally Identifiable Information (PII).  Management Reports or
Scientific/Technical Reports must not contain any Protected PII.  PII is any
information about an individual which can be used to distinguish or trace an
individual’s identity.  Some information that is considered to be PII is
available in public sources such as telephone books, public websites, university
listings, etc.  This type of information is considered to be Public PII and
includes, for example, first and last name, address, work telephone number,
e-mail address, home telephone number, and general educational credentials.  In
contrast, Protected PII is defined as an individual’s first name or first
initial and last name in combination with any one or more of types of
information, including, but not limited to, social security number, passport
number, credit card numbers, clearances, bank numbers, biometrics, date and
place of birth, mother’s maiden name, criminal, medical and financial records,
educational transcripts, etc.


 
 

--------------------------------------------------------------------------------

 

C.
FINANCIAL REPORTING



 
Recipients must complete the SF-425 as identified on the Reporting Checklist in
accordance with the report instructions.   A fillable version of the form is
available at http://www.whitehouse.gov/omb/grants/grants_forms.aspx.



D.
CLOSEOUT REPORTS



 
 Final Invention and Patent Report



 
The recipient must provide a DOE Form 2050.11, “PATENT CERTIFICATION.”   This
form is   available at
http://energy.gov/management/office-management/operational-management/financial-assistance/financial-assistance-forms.



 
Final Property Report



 
See Instructions under SF-428 Tangible Personal Property Report Forms Family
below.



E.
OTHER REPORTING



 
Annual Indirect Cost Proposal and Reconciliation



 
Requirement.  In accordance with the applicable cost principles, the recipient
must submit an annual indirect cost proposal, reconciled to its financial
statements, within six months after the close of the recipient’s fiscal year,
unless the award is based on a predetermined or fixed indirect rate(s), or a
fixed amount for indirect or facilities and administration (F&A) costs.



 
Cognizant Agency.  The recipient must submit its annual indirect cost proposal
directly to the cognizant agency for negotiating and approving indirect
costs.  If the DOE awarding office is the cognizant agency, submit the annual
indirect cost proposal to https://www.eere-pmc.energy.gov/SubmitReports.aspx



 
SF-428 Tangible Personal Property Report Forms Family



 
Requirement. The SF-428 is a forms family consisting of 5 forms: the SF-428,
SF-428-A, SF-428-B, SF-428-C and SF-428S.  Fillable versions of the SF-428 forms
are available at
http://energy.gov/management/office-management/operational-management/financial-assistance/financial-assistance-forms



 
·
The SF-428 is the cover page and the submitter attaches the appropriate form or
forms as listed on the SF-428.



 
·
The SF-428A is the Annual report, due Oct 30th of each calendar year.


 
 

--------------------------------------------------------------------------------

 

 
·
The SF-428B is the Final Award Closeout Report, due at award completion.



 
·
The SF-428C is the Disposition Report/Request.



 
·
The SF-428S is the supplemental form for the SF-428-A, SF-428-B, and SF-428-C.



 
 If at any time during the award the recipient is provided Government-furnished
property or acquires property with project funds and the award specifies that
the property vests in the Federal Government (i.e. federally owned property),
the recipient must submit an annual inventory of this property to the DOE
Administrator using the SF-428 and SF-428-A forms at the address on page 1 of
this checklist no later than October 30th of each calendar year, to cover an
annual reporting period ending on the preceding September 30th.  The SF-428 and
SF-428-B reports are required during closeout.



 
Content of Inventory.  As required on the SF-428-A form, the inventory must
include a description of the property, tag number, acquisition date, and
acquisition cost, if purchased with project funds.  The location of property
should be listed under the Comments section. The report must list all federally
owned property, including property located at subcontractor’s facilities or
other locations.


 
 

--------------------------------------------------------------------------------

 

Attachment 1
Reporting Requirements Checklist for RD&D Awards



RESEARCH PERFORMANCE PROGRESS REPORT


Standard Cover Page Data Elements and Reporting Categories


The standard cover page data elements shown below, as well as mandatory and
optional components comprise the complete research performance progress report
format.


Each category in the RPPR is a separate reporting component.  Each component is
marked to indicate if it is optional or mandatory.   Mandatory components must
be addressed in each report, optional are at your discretion.


If you have nothing significant to report during the reporting period on a
question or item, state “Nothing to Report.”


1. COVER PAGE DATA ELEMENTS: Mandatory


 
·
Federal Agency and Organization Element to Which Report is Submitted

 
·
Federal Grant or Other Identifying Number Assigned by Agency

 
·
Project Title

 
·
PD/PI Name, Title and Contact Information (e-mail address and phone number)

 
·
Name of Submitting Official, Title, and Contact Information (e-mail address and
phone number), if other than PD/PI

 
·
Submission Date

 
·
DUNS Number

 
·
Recipient Organization (Name and Address)

 
·
Project/Grant Period (Start Date, End Date)

 
·
Reporting Period End Date

 
·
Report Term or Frequency (annual, semi-annual, quarterly, other)

 
·
Signature of Submitting Official (electronic signatures (i.e., Adobe Acrobat)
are acceptable)



2. ACCOMPLISHMENTS:  Mandatory


What was done? What was learned?


The information provided in this section allows the agency to assess whether
satisfactory progress has been made during the reporting period.


INSTRUCTIONS – Accomplishments


The PI is reminded that the grantee is required to obtain prior written approval
from the Contracting Officer whenever there are significant changes in the
project or its direction. Requests for prior written approval must be submitted
to the Contracting Officer (submission via Fedconnect is acceptable).

 
 

--------------------------------------------------------------------------------

 

 
·
What are the major goals and objectives of the project?

 
·
What was accomplished under these goals?

 
·
What opportunities for training and professional development has the project
provided?

 
·
How have the results been disseminated to communities of interest?

 
·
What do you plan to do during the next reporting period to accomplish the goals
and objectives?



What are the major goals of the project?


List the major goals of the project as stated in the approved application or as
approved by the agency. If the application lists milestones/target dates for
important activities or phases of the project, identify these dates and show
actual completion dates or the percentage of completion. Generally, the goals
will not change from one reporting period to the next. However, if the awarding
agency approved changes to the goals during the reporting period, list the
revised goals and objectives. Also explain any significant changes in approach
or methods from the agency approved application or plan.


A suggested format for the Milestone Status Report is included herein as Exhibit
1.


What was accomplished under these goals?


For this reporting period describe: 1) major activities; 2) specific objectives;
3) significant results, including major findings, developments, or conclusions
(both positive and negative); and 4) key outcomes or other achievements. Include
a discussion of stated goals not met. As the project progresses, the emphasis in
reporting in this section should shift from reporting activities to reporting
accomplishments.


What opportunities for training and professional development has the project
provided?


Describe opportunities for training and professional development provided to
anyone who worked on the project or anyone who was involved in the activities
supported by the project.


“Training” activities are those in which individuals with advanced professional
skills and experience assist others in attaining greater proficiency. Training
activities may include, for example, courses or one-on-one work with a mentor.
“Professional development” activities result in increased knowledge or skill in
one’s area of expertise and may include workshops, conferences, seminars, study
groups, and individual study. Include participation in conferences, workshops,
and seminars not listed under major activities.


How have the results been disseminated to communities of interest?


Describe how the results have been disseminated to communities of interest.
Include any outreach activities that have been undertaken to reach members of
communities who are not usually aware of these research activities, for the
purpose of enhancing public understanding and increasing interest in learning
and careers in science, technology, and the humanities.

 
 

--------------------------------------------------------------------------------

 

What do you plan to do during the next reporting period to accomplish the goals?


Describe briefly what you plan to do during the next reporting period to
accomplish the goals and objectives.


3. PRODUCTS:  Mandatory


What has the project produced?


Publications are the characteristic product of research. Agencies evaluate what
the publications demonstrate about the excellence and significance of the
research and the efficacy with which the results are being communicated to
colleagues, potential users, and the public, not the number of publications.


Many projects (though not all) develop significant products other than
publications. Agencies assess and report both publications and other products to
Congress, communities of interest, and the public.


INSTRUCTIONS - Products


List any products resulting from the project during the reporting period.
Examples of products include:
 
·
Publications, conference papers, and presentations;

 
·
Website(s) or other Internet site(s);

 
·
Technologies or techniques;

 
·
Inventions, patent applications, and/or licenses; and

 
·
Other products, such as data or databases, physical collections, audio or video
products, software or NetWare, models, educational aids or curricula,
instruments, or equipment

 
·
Any other public release of information related to the project.



Publications, conference papers, and presentations


Report only the major publication(s) resulting from the work under this
award.  There is no restriction on the number. However, agencies are interested
in only those publications that most reflect the work under this award in the
following categories:


 
·
Journal publications. List peer-reviewed articles or papers appearing in
scientific, technical, or professional journals. Include any peer-reviewed
publication in the periodically published proceedings of a scientific society, a
conference, or the like. A publication in the proceedings of a one-time
conference, not part of a series, should be reported under “Books or other
non-periodical, one-time publications.”



Identify for each publication: Author(s); title; journal; volume: year; page
numbers; status of publication (published; accepted, awaiting publication;
submitted, under review; other); acknowledgement of federal support (yes/no).

 
 

--------------------------------------------------------------------------------

 


 
·
Books or other non-periodical, one-time publications. Report any book,
monograph, dissertation, abstract, or the like published as or in a separate
publication, rather than a periodical or series. Include any significant
publication in the proceedings of a one-time conference or in the report of a
one-time study, commission, or the like.



Identify for each one-time publication: author(s); title; editor; title of
collection, if applicable; bibliographic information; year; type of publication
(book, thesis or dissertation, other); status of publication (published;
accepted, awaiting publication; submitted, under review; other); acknowledgement
of federal support (yes/no).


 
·
Other publications, conference papers and presentations. Identify any other
publications, conference papers and/or presentations not reported above. Specify
the status of the publication as noted above.

 
Website(s) or other Internet site(s)


List the URL for any Internet site(s) that disseminates the results of the
research activities. A short description of each site should be provided. It is
not necessary to include the publications already specified above in this
section.


Technologies or techniques


Identify technologies or techniques that have resulted from the research
activities. Describe the technologies or techniques and how they are being
shared.


Inventions, patent applications, and/or licenses


Identify inventions, patent applications with date, and/or licenses that have
resulted from the research. Submission of this information as part of an interim
research performance progress report is not a substitute for any other invention
reporting required under the terms and conditions of an award.


Other products


Identify any other significant products that were developed under this project.
Describe the product and how it is being shared. Examples of other products are:


 
·
Databases;

 
·
Physical collections;

 
·
Audio or video products;

 
·
Software or NetWare;

 
·
Models;

 
·
Educational aids or curricula;

 
·
Instruments or equipment;

 
·
Data & Research Material (e.g., cell lines, DNA probes, animal models); and

 
·
Other.


 
 

--------------------------------------------------------------------------------

 


4. PARTICIPANTS & OTHER COLLABORATING ORGANIZATIONS:  Mandatory


Who has been involved?


Agencies need to know who has worked on the project to gauge and report
performance in promoting partnerships and collaborations.


INSTRUCTIONS - Participants & Other Collaborating Organizations


Provide the following information on participants:


 
·
What individuals have worked on the project?

 
·
What other organizations have been involved as partners?

 
·
Have other collaborators or contacts been involved?



What individuals have worked on the project?


Provide the following information for: (1) principal investigator(s)/project
director(s) (PIs/PDs); and (2) each person who has worked at least one person
month per year on the project during the reporting period, regardless of the
source of compensation (a person month equals approximately 160 hours of
effort).


 
·
Provide the name and identify the role the person played in the project. Do NOT
include any other identifying information on individuals. Indicate the  nearest
whole person month (Calendar, Academic, Summer) that the individual worked on
the project. Show the most senior role in which the person has worked on the
project for any significant length of time. For example, if an undergraduate
student graduates, enters graduate school, and continues to work on the project,
show that person as a graduate student, preferably explaining the change in
involvement.

 
 
·
Describe how this person contributed to the project and with what funding
support. If information is unchanged from a previous submission, provide the
name only and indicate “no change”.



 
·
Identify whether this person is collaborating internationally. Specifically is
the person collaborating with an individual located in a foreign country and
whether the person had traveled to the foreign country as part of that
collaboration and duration of stay. The foreign country(ies) should be
identified.



Example:
     
Name:
Mary Smith
Project Role:
Graduate Student
Nearest person month worked:
5
Contribution to Project:
Ms. Smith has performed work in the area of combined error-control and
constrained coding.
Funding Support:
The Ford Foundation (Complete only if the funding provided from other than this
award.)
Collaborated with individual
 
in foreign country:
Yes
Country(ies) of foreign collaborator:
China
Travelled to foreign country:
Yes
If traveled to foreign country(ies),
 
duration of stay:
5 months


 
 

--------------------------------------------------------------------------------

 


What other organizations have been involved as partners?


Describe partner organizations – academic institutions, other nonprofits,
industrial or commercial firms, state or local governments, schools or school
systems, or other organizations (foreign or domestic) – that have been involved
with the project. Partner organizations may provide financial or in-kind
support, supply facilities or equipment, collaborate in the research, exchange
personnel, or otherwise contribute.


Provide the following information for each partnership:


Organization Name:
Location of Organization: (if foreign location list country)
Partner’s contribution to the project (identify one or more)
 
·
Financial support;

 
·
In-kind support (e.g., partner makes software, computers, equipment, etc.,
available to project staff);

 
·
Facilities (e.g., project staff use the partner’s facilities for project
activities);

 
·
Collaborative research (e.g., partner’s staff work with project staff on the
project); and

 
·
Personnel exchanges (e.g., project staff and/or partner’s staff use each other’s
facilities, work at each other’s site).



More detail on partner and contribution (foreign or domestic).


Have other collaborators or contacts been involved?


Some significant collaborators or contacts within the recipient’s organization
may not be covered by “What people have worked on the project?” Likewise, some
significant collaborators or contacts outside the recipient’s organization may
not be covered under “What other organizations have been involved as partners?”
For example, describe any significant:


 
·
collaborations with others within the recipient’s organization; especially
interdepartmental or interdisciplinary collaborations;

 
·
collaborations or contact with others outside the organization; and

 
·
collaborations or contacts with others outside the United States or with an
international organization.

 
·
country(ies) of collaborations or contacts.



It is likely that many recipients will have no other collaborators or contacts
to report.

 
 

--------------------------------------------------------------------------------

 


5. IMPACT:  Mandatory


What is the impact of the project? How has it contributed?


Over the years, this base of knowledge, techniques, people, and infrastructure
is drawn upon again and again for application to commercial technology and the
economy, to health and safety, to cost-efficient environmental protection, to
the solution of social problems, to numerous other aspects of the public
welfare, and to other fields of endeavor.


The taxpaying public and its representatives deserve a periodic assessment to
show them how the investments they make benefit the nation. Through this
reporting format, and especially this section, recipients provide that
assessment and make the case for Federal funding of research and education.


Agencies use this information to assess how their research programs:
 
·
increase the body of knowledge and techniques;

 
·
enlarge the pool of people trained to develop that knowledge and techniques or
put it to use; and

 
·
improve the physical, institutional, and information resources that enable those
people to get their training and perform their functions.



INSTRUCTIONS – Impact


This component will be used to describe ways in which the work, findings, and
specific products of the project have had an impact during this reporting
period. Describe distinctive contributions, major accomplishments, innovations,
successes, or any change in practice or behavior that has come about as a result
of the project relative to:


 
·
the development of the principal discipline(s) of the project;

 
·
other disciplines;

 
·
the development of human resources;

 
·
physical, institutional, and information resources that form infrastructure;

 
·
technology transfer (include transfer of results to entities in government or
industry, adoption of new practices, or instances where research has led to the
initiation of a startup company); or

 
·
society beyond science and technology.



What is the impact on the development of the principal discipline(s) of the
project?


Describe how findings, results, techniques that were developed or extended, or
other products from the project made an impact or are likely to make an impact
on the base of knowledge, theory, and research and/or pedagogical methods in the
principal disciplinary field(s) of the project. Summarize using language that an
intelligent lay audience can understand (Scientific American style).


How the field or discipline is defined is not as important as covering the
impact the work has had on knowledge and technique. Make the best distinction
possible, for example, by using a “field” or “discipline”, if appropriate, that
corresponds with a single academic department (i.e., physics rather than nuclear
physics).

 
 

--------------------------------------------------------------------------------

 


What is the impact on other disciplines?


Describe how the findings, results, or techniques that were developed or
improved, or other products from the project made an impact or are likely to
make an impact on other disciplines.


What is the impact on the development of human resources?


Describe how the project made an impact or is likely to make an impact on human
resource development in science, engineering, and technology. For example, how
has the project:


 
·
provided opportunities for research and teaching in the relevant fields;

 
·
improved the performance, skills, or attitudes of members of underrepresented
groups that will improve their access to or retention in research, teaching, or
other related professions;

 
·
developed and disseminated new educational materials or provided scholarships;
or

 
·
provided exposure to science and technology for practitioners, teachers, young
people, or other members of the public?



What is the impact on physical, institutional, and information resources that
form infrastructure?


Describe ways, if any, in which the project made an impact, or is likely to make
an impact, on physical, institutional, and information resources that form
infrastructure, including:


 
·
physical resources such as facilities, laboratories, or instruments;

 
·
institutional resources (such as establishment or sustenance of societies or
organizations); or

 
·
information resources, electronic means for accessing such resources or for
scientific communication, or the like.



What is the impact on technology transfer?


Describe ways in which the project made an impact, or is likely to make an
impact, on commercial technology or public use, including:


 
·
transfer of results to entities in government or industry;

 
·
instances where the research has led to the initiation of a start-up company; or

 
·
adoption of new practices.



What is the impact on society beyond science and technology?


Describe how results from the project made an impact, or are likely to make an
impact, beyond the bounds of science, engineering, and the academic world on
areas such as:

 
 

--------------------------------------------------------------------------------

 


 
·
improving public knowledge, attitudes, skills, and abilities;

 
·
changing behavior, practices, decision making, policies (including regulatory
policies), or social actions; or

 
·
improving social, economic, civic, or environmental conditions.



What dollar amount of the award’s budget is being spent in foreign country(ies)?


Describe what percentage of the award’s budget is being spent in foreign
country(ies).  If more that one foreign country identify the distribution
between the foreign countries.


6. CHANGES/PROBLEMS:  Mandatory


The PI is reminded that the grantee is required to obtain prior written approval
from the Contracting Officer whenever there are significant changes in the
project or its direction. Requests for prior written approval must be submitted
to the Contracting Officer (submission via Fedconnect is acceptable). If not
previously reported in writing, provide the following additional information, if
applicable:


 
·
Changes in approach and reasons for change.

 
·
Actual or anticipated problems or delays and actions or plans to resolve them.

 
·
Changes that have a significant impact on expenditures.

 
·
Significant changes in use or care of animals, human subjects, and/or
biohazards.



INSTRUCTIONS - Changes/Problems


Changes in approach and reasons for change


Describe any changes in approach during the reporting period and reasons for
these changes. Remember that significant changes in objectives and scope require
prior approval of the agency.


Actual or anticipated problems or delays and actions or plans to resolve them


Describe problems or delays encountered during the reporting period and actions
or plans to resolve them.


Changes that have a significant impact on expenditures


Describe changes during the reporting period that may have a significant impact
on expenditures, for example, delays in hiring staff or favorable developments
that enable meeting objectives at less cost than anticipated.


Significant changes in use or care of human subjects, vertebrate animals, and/or
Biohazards


Describe significant deviations, unexpected outcomes, or changes in approved
protocols for the use or care of human subjects, vertebrate animals, and/or
biohazards during the reporting period. If required, were these changes approved
by the applicable institution committee and reported to the agency? Also specify
the applicable Institutional Review Board/Institutional Animal Care and Use
Committee approval dates.

 
 

--------------------------------------------------------------------------------

 


Change of primary performance site location from that originally proposed


Identify any change to the primary performance site location identified in the
proposal, as originally submitted.


7. SPECIAL REPORTING REQUIREMENTS:  [Optional]


Respond to any special reporting requirements specified in the award terms and
conditions, as well as any award specific reporting requirements contained in
the Statement of Project Objectives.


8. BUDGETARY INFORMATION:  Mandatory


This component will be used to collect budgetary data from the recipient
organization. The information will be used in conducting periodic
administrative/budgetary reviews.  Budgetary data should be submitted in an
Excel spreadsheet format.


The cost status reports the actual cost status of the award when compared with
the original Baseline Cost Plan (i.e., the ”Forecasted Cash Needs”  originally
provided on the SF 424A, Section D and as set forth in the Project Management
Plan (PMP) submitted with the Application and revised with Task 1.0 of the
Statement of Project Objectives (SOPO).


A suggested format for the Cost Plan Format is included herein as Exhibit 2.


The Baseline Cost Plan is the “Forecasted Cash Needs” provided on the original
SF-424A, Section D for the current Budget Period (by Calendar Year Quarter) and
will not be changed.  If there are variances in the baseline, provide a brief
analysis and recommendation.


Adjusting the baseline costs requires agreement of the DOE.


For Actual Incurred Costs, the Recipient will insert the total amount of actual
costs incurred for the quarterly report period being reported, comprised of the
DOE share and the Recipient Share.


The Variance is derived by subtracting the actual costs from the planned
baseline costs, including an analysis explaining the variance.

 
 

--------------------------------------------------------------------------------

 
 
Milestone Status Report


Milestone Title/Description
Planned
Completion
Date
Actual
Completion
Date
Verification Method
Comments (progress toward achieving milestone,
explanation of deviation from plan, etc.)
                                                                               
         



EXHIBIT 1 – MILESTONE STATUS REPORT
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2 - COST PLAN/STATUS
 
Baseline Reporting Quarter
Budget Period 1
Budget Period 2
Budget Period 3
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Q1
Q2
Q3
Q4
Enter date range, e.g.,
 01/01/11 - 03/31/11
                     
Q1
Cumulative
Total
Q2
Cumulative Total
Q3
Cumulative Total
Q4
Cumulative Total
Q1
Cumulative Total
Q2 *
Cumulative Total
Q3
Cumulative Total
Q4
Cumulative Total
Q1
Cumulative Total
Q2
Cumulative Total
Q3
Cumulative Total
Q4
Cumulative Total
Baseline Cost Plan
                                               
Federal Share
                                               
Non-Federal Share
                                               
Total Planned
                                               
Actual Incurred Cost
                                               
Federal Share
                                               
Non-Federal Share
                                               
Total Incurred Costs
                                               
Variance
                                               
Federal Share
                                               
Non-Federal Share
                                               
Total Variance
                                               

 
EXHIBIT 2 – COST PLAN/STATUS
 
 
 

--------------------------------------------------------------------------------

 